Exhibit 10.1

 

FIRST AMENDED AND RESTATED THREE YEAR CREDIT AGREEMENT

 

among

 

WISCONSIN ENERGY CORPORATION,

 

as Borrower,

 

THE LENDERS IDENTIFIED HEREIN

 

AND

 

J.P. MORGAN SECURITIES INC.,

as Lead Arranger and Book Manager,

 

CITIBANK, N.A. and U.S. BANK NATIONAL ASSOCIATION,

as Syndication Agents,

 

CREDIT SUISSE FIRST BOSTON,

as Documentation Agent,

 

AND

 

JPMORGAN CHASE BANK,

as Administrative Agent

 

DATED AS OF APRIL 8, 2003

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

SECTION 1.   

DEFINITIONS AND ACCOUNTING TERMS

   1 1.1.   

Definitions

   1 1.2.   

Computation of Time Periods

   17 1.3.   

Accounting Terms

   17 1.4.   

Effect on Original Credit Agreement and Other Credit Documents

   17 SECTION 2.   

LOANS

   18 2.1.   

Revolving-A Loan Commitment

   18 2.2.   

Letters of Credit

   18 2.3.   

Method of Borrowing for Revolving-A Loans

   23 2.4.   

Funding of Revolving-A Loans

   24 2.5.   

Continuations and Conversions

   24 2.6.   

Minimum Amounts

   25 2.7.   

Reductions of Revolving-A Loan Commitment

   25 2.8.   

Notes

   26 2.9.   

Extension of Maturity Date

   26 SECTION 3.   

PAYMENTS

   28 3.1.   

Interest

   28 3.2.   

Prepayments

   28 3.3.   

Payment in Full at Maturity

   29 3.4.   

Fees

   29 3.5.   

Place and Manner of Payments

   30 3.6.   

Pro Rata Treatment

   30 3.7.   

Computations of Interest and Fees

   31 3.8.   

Sharing of Payments

   32 3.9.   

Evidence of Debt

   33 SECTION 4.   

ADDITIONAL PROVISIONS REGARDING LOANS

   33 4.1.   

Eurodollar Loan Provisions

   33 4.2.   

Capital Adequacy

   35 4.3.   

Compensation

   35 4.4.   

Taxes

   36 4.5.   

Replacement of Lenders

   38

 

-i-



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

SECTION 5.   

CONDITIONS PRECEDENT

   39 5.1.   

Closing Conditions

   39 5.2.   

Conditions to Loans and Letters of Credit

   41 SECTION 6.   

REPRESENTATIONS AND WARRANTIES

   42 6.1.   

Organization and Good Standing

   42 6.2.   

Due Authorization

   42 6.3.   

No Conflicts

   42 6.4.   

Consents

   42 6.5.   

Enforceable Obligations

   42 6.6.   

Financial Condition

   43 6.7.   

No Material Change

   43 6.8.   

No Default

   43 6.9.   

Indebtedness

   43 6.10.   

Litigation

   43 6.11.   

Taxes

   44 6.12.   

Compliance with Law

   44 6.13.   

ERISA

   44 6.14.   

Use of Proceeds; Margin Stock

   45 6.15.   

Government Regulation

   45 6.16.   

Solvency

   46 6.17.   

Disclosure

   46 6.18.   

Environmental Matters

   46 SECTION 7.   

AFFIRMATIVE COVENANTS

   47 7.1.   

Information Covenants

   47 7.2.   

Total Funded Debt to Capitalization; Interest Coverage Ratio

   49 7.3.   

Preservation of Existence and Franchises

   49 7.4.   

Books and Records

   49 7.5.   

Compliance with Law

   49 7.6.   

Payment of Taxes and Other Indebtedness

   50 7.7.   

Insurance

   50 7.8.   

Performance of Obligations

   50 7.9.   

Use of Proceeds

   50 7.10.   

Audits/Inspections

   50 SECTION 8.   

NEGATIVE COVENANTS

   51 8.1.   

Nature of Business

   51

 

-ii-



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

8.2.   

Consolidation and Merger

   51 8.3.   

Sale or Lease of Assets

   51 8.4.   

Arm’s-Length Transactions

   51 8.5.   

Fiscal Year

   52 8.6.   

Liens

   52 SECTION 9.   

EVENTS OF DEFAULT

   53 9.1.   

Events of Default

   53 9.2.   

Acceleration; Remedies

   56 9.3.   

Allocation of Payments After Event of Default

   57 SECTION 10.   

AGENCY PROVISIONS

   58 10.1.   

Appointment

   58 10.2.   

Delegation of Duties

   58 10.3.   

Exculpatory Provisions

   59 10.4.   

Reliance on Communications

   59 10.5.   

Notice of Default

   60 10.6.   

Non-Reliance on Agent and Other Lenders

   60 10.7.   

Indemnification

   60 10.8.   

Agent in Its Individual Capacity

   61 10.9.   

Successor Agent

   61 SECTION 11.   

MISCELLANEOUS

   62 11.1.   

Notices

   62 11.2.   

Right of Set-Off

   62 11.3.   

Benefit of Agreement

   63 11.4.   

No Waiver; Remedies Cumulative

   65 11.5.   

Payment of Expenses, etc.

   66 11.6.   

Amendments, Waivers and Consents

   66 11.7.   

Counterparts/Telecopy

   67 11.8.   

Headings

   67 11.9.   

Defaulting Lender

   68 11.10.   

Survival of Indemnification and Representations and Warranties

   68 11.11.   

Governing Law; Venue

   68 11.12.   

Waiver of Jury Trial; Waiver of Consequential Damages

   68 11.13.   

Time

   69 11.14.   

Severability

   69 11.15.   

Further Assurances

   69 11.16.   

Entirety

   69

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES

    

Schedule 1.1

  

Commitment Percentages

Schedule 7.2(b)

  

Interest Coverage Ratio

Schedule 11.1

  

Notices

EXHIBITS

    

Exhibit 2.3

  

Form of Notice of Borrowing

Exhibit 2.5

  

Form of Notice of Continuation/Conversion

Exhibit 2.8

  

Form of Revolving-A Loan Note

Exhibit 7.1(c)

  

Form of Officer’s Certificate

Exhibit 11.3(b)

  

Form of Assignment Agreement

 

-iv-



--------------------------------------------------------------------------------

 

FIRST AMENDED AND RESTATED THREE YEAR CREDIT AGREEMENT

 

THIS FIRST AMENDED AND RESTATED THREE YEAR CREDIT AGREEMENT (this “Credit
Agreement”), dated as of April 8, 2003, is entered into among WISCONSIN ENERGY
CORPORATION, a Wisconsin corporation (the “Borrower”), the Lenders (as defined
herein), J.P. MORGAN SECURITIES INC., as Lead Arranger and Book Manager (the
“Lead Arranger”), CITIBANK, N.A. and U.S. BANK NATIONAL ASSOCIATION, as
Syndication Agents, CREDIT SUISSE FIRST BOSTON, as Documentation Agent, and
JPMORGAN CHASE BANK, as administrative agent for the Lenders (in such capacity,
the “Agent”).

 

RECITALS

 

WHEREAS, the Borrower, the Lenders, the Lead Arranger and the Agent originally
entered into that certain Three Year Credit Agreement (the “Original Credit
Agreement”) dated as of April 17, 2000 and are entering into this Credit
Agreement in order to amend and restate the Original Credit Agreement to (a)
renew the facility for another three years; (b) decrease the aggregate
Commitments from $500.0 million to $300.0 million; and (c) effect other changes
to the Original Credit Agreement, as evidenced hereby.

 

WHEREAS, the Borrower, the Lenders, the Lead Arranger and the Agent intend that
all obligations under the Original Credit Agreement of the parties shall
continue to exist under and be evidenced by this Credit Agreement and the other
Credit Documents.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual agreements, provisions and
covenants contained herein, the parties agree that the Original Credit Agreement
is hereby amended and restated in its entirety as follows:

 

SECTION 1.

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.1. Definitions.

 

As used herein, the following terms shall have the meanings herein specified
unless the context otherwise requires. Defined terms herein shall include in the
singular number the plural and in the plural the singular:

 

“Adjusted Eurodollar Rate” means the Eurodollar Rate plus the Applicable
Percentage.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such

 



--------------------------------------------------------------------------------

Person), controlled by or under direct or indirect common control with such
Person. A Person shall be deemed to control a corporation if such Person
possesses, directly or indirectly, the power (a) to vote 10% or more of the
securities having ordinary voting power for the election of directors of such
corporation or (b) to direct or cause direction of the management and policies
of such corporation, whether through the ownership of voting securities, by
contract or otherwise.

 

“Agent” means JPMorgan Chase Bank and any successors and assigns in such
capacity.

 

“Aggregate Revolving Commitments” means the sum of the Revolving-A Loan
Commitments and the Revolving-B Loan Commitments.

 

“Applicable Percentage” means, at any time, the appropriate applicable
percentages corresponding to the Borrower’s senior unsecured debt ratings in
effect as of the most recent Calculation Date, as shown below:

 

Pricing
Level

--------------------------------------------------------------------------------

 

Borrower’s
Senior Unsecured
Debt Rating

--------------------------------------------------------------------------------

 

Applicable
Percentage for
Eurodollar
Loans

--------------------------------------------------------------------------------

 

Applicable
Percentage for
Revolving-A
Facility Fees

--------------------------------------------------------------------------------

 

Applicable
Percentage for
Letter of Credit
Fees

--------------------------------------------------------------------------------

I.

  ³A+ from S&P
and
³A1 from Moody’s   .41%   .09%   .41%

II.

  A from S&P
and
A2 from Moody’s   .525%   .10%   .525%

III.

  A- from S&P
and
A3 from Moody’s   .585%   .165%   .585%

IV.

  BBB+ from S&P
and
Baa1 from Moody’s   .80%   .20%   .80%

 

-2-



--------------------------------------------------------------------------------

Pricing
Level

--------------------------------------------------------------------------------

 

Borrower’s
Senior Unsecured
Debt Rating

--------------------------------------------------------------------------------

 

Applicable
Percentage for
Eurodollar
Loans

--------------------------------------------------------------------------------

 

Applicable
Percentage for
Revolving-A
Facility Fees

--------------------------------------------------------------------------------

 

Applicable
Percentage for
Letter of Credit
Fees

--------------------------------------------------------------------------------

V.

  BBB from S&P
and
Baa2 from Moody’s   .90%   .35%   .90%

VI.

  £ BBB- from S&P
or
£ Baa3 from Moody’s
or
Unrated by S&P or Moody’s   .975%   .40%   .975%

 

If the Borrower’s senior unsecured debt ratings by Moody’s and S&P fall into
different pricing levels on the foregoing table, then (a) if both such ratings
equal or exceed pricing level V, the Applicable Percentage shall be based on the
higher such rating and (b) if either such rating is equal to or less than
pricing level VI, the Applicable Percentage shall be based on the lower such
rating; provided that, if the Moody’s rating and the S&P rating fall into
different Pricing levels and one of such Pricing levels is two Pricing levels or
more higher than the other of such Pricing levels, then the Applicable
Percentage shall be based on a hypothetical Pricing level that would fall into
the Pricing level that is one level higher than the Pricing level into which the
lower of such ratings falls.

 

The Applicable Percentage for Eurodollar Loans, the Applicable Percentage for
Letter of Credit Fees and the Revolving-A Facility Fees shall, in each case, be
determined and adjusted on the date (each a “Calculation Date”) there is a
change in the Borrower’s senior unsecured debt rating. Each determination of the
Applicable Percentage shall be effective from one Calculation Date until the
next Calculation Date. Any adjustment in the Applicable Percentage shall be
applicable to all existing Eurodollar Loans and Letters of Credit as well as any
new Eurodollar Loans made or Letters of Credit issued.

 

The Borrower shall promptly deliver to the Agent, at the address set forth on
Schedule 11.1, information regarding any change in the Borrower’s senior
unsecured debt rating, as determined by S&P and Moody’s, that would change the
existing pricing level pursuant to the preceding paragraph.

 

-3-



--------------------------------------------------------------------------------

“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

 

“Base Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest whole multiple of 1/100 of 1%) equal to the greater of
(a) the Federal Funds Rate in effect on such day plus 1/2 of 1% or (b) the Prime
Rate in effect on such day. If for any reason the Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable after due inquiry to ascertain the Federal Funds Rate for any reason,
including the inability or failure of the Agent to obtain sufficient quotations
in accordance with the terms hereof, the Base Rate shall be determined without
regard to clause (a) of the first sentence of this definition until the
circumstances giving rise to such inability no longer exist. Any change in the
Base Rate due to a change in the Prime Rate or the Federal Funds Rate shall be
effective on the effective date of such change in the Prime Rate or the Federal
Funds Rate, respectively.

 

“Base Rate Loan” means a Revolving-A Loan which bears interest based on the Base
Rate.

 

“Borrower” means Wisconsin Energy Corporation, a Wisconsin corporation. It is
understood that the term Borrower does not include the Subsidiaries of the
Borrower.

 

“Borrower Obligations” means, without duplication, all of the obligations of the
Borrower to the Lenders (including the Issuing Lender) and the Agent, whenever
arising, under this Credit Agreement, the Notes or any of the other Credit
Documents.

 

“Business Day” means any day other than a Saturday, a Sunday, a legal holiday or
a day on which banking institutions are authorized or required by law or other
governmental action to close in New York, New York; provided that in the case of
Eurodollar Loans, such day is also a day on which dealings between banks are
carried on in U.S. dollar deposits in the London interbank market.

 

“Businesses” has the meaning set forth in Section 6.18.

 

“Capitalization” means the sum of (a) Total Funded Debt plus (b) Net Worth.

 

“Change of Control” means any of the following events: (a) any “person” or
“group” (within the meaning of Section 13(d) or 14(d) of the Exchange Act) has

 

-4-



--------------------------------------------------------------------------------

become, directly or indirectly, the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act, except that a Person shall be deemed to
have “beneficial ownership” of all shares that any such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), by way of merger, consolidation or otherwise, of 30% or more of the
voting power of the Voting Stock of the Borrower on a fully-diluted basis, after
giving effect to the conversion and exercise of all outstanding warrants,
options and other securities of the Borrower (whether or not such securities are
then currently convertible or exercisable), (b) during any period of two
consecutive calendar years, individuals who at the beginning of such period
constituted the board of directors of the Borrower cease for any reason to
constitute a majority of the directors of the Borrower then in office unless (i)
such new directors were elected by a majority of the directors of the Borrower
who constituted the board of directors of the Borrower at the beginning of such
period or (ii) the reason for such directors failing to constitute a majority is
a result of retirement by directors due to age, death or disability or (c) the
failure of the Borrower to own directly or indirectly at least 51% of the Voting
Stock of Wisconsin Electric Power Company and at least 51% of the Voting Stock
of Wisconsin Gas Company.

 

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an Affiliate of such Lender.

 

“Closing Date” means the date hereof.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment Percentage” means, for each Lender, the percentage identified as its
Commitment Percentage opposite such Lender’s name on Schedule 1.1 attached
hereto, as such percentage may be modified by assignment in accordance with the
terms of this Credit Agreement.

 

“Commitments” means, collectively, the Revolving-A Loan Commitment of each
Lender.

 

“Consolidated EBITDA” means, for any period, determined on a consolidated basis
without duplication, the Company’s and its consolidated Subsidiaries’ net income
(or net loss) plus the sum of (i) interest expense, (ii) distributions on
preferred securities, (iii) preferred dividends, (iv) income tax expense, (v)
depreciation expense, (vi) amortization and (vii) non-cash impairment, all
determined on a consolidated basis in accordance with GAAP.

 

-5-



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any Person and its consolidated
Subsidiaries and for any period, all consolidated interest expense (including
all amortization of debt discount and expenses and reported interest) on all
Indebtedness of such Person and its consolidated Subsidiaries during such
period. “Consolidated Interest Expense” shall exclude any distributions on
preferred securities and “Indebtedness” as used in this definition shall exclude
any mandatorily redeemable preferred securities.

 

“Credit Agreement” has the meaning set forth in the recitals to this Agreement.

 

“Credit Documents” means this Credit Agreement, the Notes, the LOC Documents and
all other related agreements and documents issued or delivered hereunder or
thereunder or pursuant hereto or thereto.

 

“Declining Lender” has the meaning set forth in Section 2.9(b).

 

“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.

 

“Defaulting Lender” means, at any time, any Lender that, at such time, (a) has
failed to make a Loan required pursuant to the terms of this Credit Agreement,
(b) has failed to pay to the Agent or any Lender an amount owed by such Lender
pursuant to the terms of this Credit Agreement or (c) has been deemed insolvent
or has become subject to a bankruptcy or insolvency proceeding or to a receiver,
trustee or similar official.

 

“Dollars” and “$” means dollars in lawful currency of the United States of
America.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person approved by the Agent and the Borrower
(such approval not to be unreasonably withheld or delayed); provided that (i)
the Borrower’s consent is not required during the existence and continuation of
an Event of Default; (ii) approval by the Borrower shall be deemed given if no
objection is received by the assigning Lender and the Agent from the Borrower
within five Business Day after notice of such proposed assignment has been
received by the Borrower; and (iii) neither the Borrower nor an Affiliate of the
Borrower shall qualify as an Eligible Assignee.

 

“Environmental Laws” means any current or future legal requirement of any
Governmental Authority pertaining to (a) the protection of health, safety, and
the indoor or outdoor environment, (b) the conservation, management, or use of
natural resources and wildlife, (c) the protection or use of surface water and
groundwater, (d) the management, manufacture, possession, presence, use,
generation, transportation,

 

-6-



--------------------------------------------------------------------------------

treatment, storage, disposal, release, threatened release, abatement, removal,
remediation or handling of, or exposure to, any hazardous or toxic substance or
material or (e) pollution (including any release to land surface water and
groundwater) and includes, without limitation, the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended by the Superfund
Amendments and Reauthorization Act of 1986, 42 USC 9601 et seq., Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act of 1976
and Hazardous and Solid Waste Amendment of 1984, 42 USC 6901 et seq., Federal
Water Pollution Control Act, as amended by the Clean Water Act of 1977, 33 USC
1251 et seq., Clean Air Act of 1966, as amended, 42 USC 7401 et seq., Toxic
Substances Control Act of 1976, 15 USC 2601 et seq., Hazardous Materials
Transportation Act, 49 USC App. 1801 et seq., Occupational Safety and Health Act
of 1970, as amended, 29 USC 651 et seq., Oil Pollution Act of 1990, 33 USC 2701
et seq., Emergency Planning and Community Right-to-Know Act of 1986, 42 USC
11001 et seq., National Environmental Policy Act of 1969, 42 USC 4321 et seq.,
Safe Drinking Water Act of 1974, as amended, 42 USC 300(f) et seq., any
analogous implementing or successor law, and any amendment, rule, regulation,
order, or directive issued thereunder.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time. References to
sections of ERISA shall be construed also to refer to any successor sections.

 

“ERISA Affiliate” means an entity, whether or not incorporated, which is under
common control with the Borrower or any of its Subsidiaries within the meaning
of Section 4001(a)(14) of ERISA, or is a member of a group which includes the
Borrower or any of its Subsidiaries and which is treated as a single employer
under Sections 414(b), (c), (m), or (o) of the Code.

 

“Eurodollar Loan” means a Revolving-A Loan bearing interest at the Adjusted
Eurodollar Rate.

 

“Eurodollar Rate” means with respect to any Eurodollar Loan, for the Interest
Period applicable thereto, a rate per annum determined pursuant to the following
formula:

 

Eurodollar Rate =            London Interbank Offered Rate                  1 -
Eurodollar Reserve Percentage

 

“Eurodollar Reserve Percentage” means, for any day, that percentage (expressed
as a decimal) which is in effect from time to time under Regulation D of the
Board of Governors of the Federal Reserve System (or any successor), as such
regulation may be amended from time to time or any successor regulation, as the
maximum reserve requirement (including, without limitation, any basic,
supplemental,

 

-7-



--------------------------------------------------------------------------------

emergency, special, or marginal reserves) applicable with respect to
Eurocurrency liabilities, as that term is defined in Regulation D (or against
any other category of liabilities that includes deposits by reference to which
the interest rate of Eurodollar Loans is determined), whether or not a Lender
has any Eurocurrency liabilities subject to such reserve requirement at that
time. Eurodollar Loans shall be deemed to constitute Eurocurrency liabilities
and as such shall be deemed subject to reserve requirements without benefit of
credits or proration, exceptions or offsets that may be available from time to
time to a Lender. The Eurodollar Rate shall be adjusted automatically on and as
of the effective date of any change in the Eurodollar Reserve Percentage.

 

“Event of Default” has the meaning set forth in Section 9.1.

 

“Extension of Credit” means, as to any Lender, the making of a Loan by such
Lender (or a participation therein by a Lender) or the issuance of, or
participation in, a Letter of Credit by such Lender.

 

“Federal Funds Rate” means for any day the rate per annum (rounded upward to the
nearest 1/100th of 1%) equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such day, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate quoted to the Agent on such
day on such transactions as determined by the Agent.

 

“Fee Letter” means that certain letter agreement, dated as of February 24, 2003,
between the Agent and the Borrower, as amended, modified, supplemented or
replaced from time to time.

 

“Funded Debt” of any Person means, without duplication, the sum of (a) all
Indebtedness of such Person for borrowed money, (b) all purchase money
Indebtedness of such Person, (c) the principal portion of all obligations of
such Person under capital lease obligations, (d) all obligations, contingent or
otherwise, relative to the face amount of all letters of credit (other than
letters of credit supporting trade payables in the ordinary course of business),
whether or not drawn, and banker’s acceptances issued for the account of such
Person, in each case in excess of $10 million, subject to the further
limitations hereinafter provided (it being understood that, to the extent an
undrawn letter of credit supports another obligation consisting of Indebtedness,
in calculating aggregated Indebtedness only such other obligation shall be
included), (e) all Guaranty Obligations of such Person with respect to
Indebtedness and obligations of the type described in clauses (a) through (d)
hereof of another Person in

 

-8-



--------------------------------------------------------------------------------

excess of $10 million, subject to the further limitations hereinafter provided,
(f) all Indebtedness and obligations of the type described in clauses (a), (b),
(c), (d), (h) and (i) hereof of another Person in excess of $10 million, subject
to the further limitations hereinafter provided, secured by a Lien on any
property of such Person whether or not such Indebtedness or obligations has been
assumed by such Person, (g) all Indebtedness and obligations of the type
described in clauses (a), (b), (c), (d), (h) and (i) hereof of any partnership
or unincorporated joint venture in excess of $10 million, subject to the further
limitations hereinafter provided, to the extent such Person is legally
obligated, net of any assets of such partnership or joint venture, (h) the
outstanding principal balance in excess of $10 million, subject to the further
limitations hereinafter provided, under any synthetic lease, tax retention
operating lease, off-balance sheet loan or similar off-balance sheet financing
product of such Person where such transaction is considered borrowed money
indebtedness for tax purposes but is classified as an operating lease in
accordance with GAAP, (i) all net obligations of such Person in excess of $10
million, subject to the further limitations hereinafter provided, in respect of
interest rate protection agreements, foreign currency exchange agreements,
commodity purchase or option agreements or other interest or exchange rate or
commodity price hedging agreements and (j) all Indebtedness and obligations of
the types described in the foregoing clauses (d) through (i) hereof, to the
extent excluded from the definition of “Funded Debt” hereunder (as a result of
such Indebtedness or obligation being less than $10 million), and to the extent
in excess of $200 million in the aggregate.

 

“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to Section 1.3.

 

“Government Acts” has the meaning set forth in Section 2.2(k).

 

“Governmental Authority” means any Federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.

 

“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations (other than endorsements in the ordinary course of business of
negotiable instruments for deposit or collection) guaranteeing any Indebtedness
of any other Person in any manner, whether direct or indirect, and including
without limitation any obligation, whether or not contingent, (a) to purchase
any such Indebtedness or other obligation or any property constituting security
therefor, (b) to advance or provide funds or other support for the payment or
purchase of such Indebtedness or obligation or to maintain working capital,
solvency or other balance sheet condition of such other Person (including,
without limitation, maintenance agreements, comfort letters, take or pay
arrangements, put agreements or similar agreements or arrangements) for the
benefit of the holder of Indebtedness of such other Person, (c) to lease or
purchase property, securities or services primarily for the purpose of assuring
the owner of such Indebtedness or (d) to otherwise assure or hold harmless the
owner of such

 

-9-



--------------------------------------------------------------------------------

Indebtedness or obligation against loss in respect thereof. The amount of any
Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, or upon which interest payments
are customarily made, (c) all obligations of such Person under conditional sale
or other title retention agreements relating to property purchased by such
Person to the extent of the value of such property (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (d) all obligations, other than
intercompany items, of such Person issued or assumed as the deferred purchase
price of property or services purchased by such Person which would appear as
liabilities on a balance sheet of such Person, (e) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed, (f) all Guaranty
Obligations of such Person, (g) the principal portion of all obligations of such
Person under (i) capital lease obligations and (ii) any synthetic lease, tax
retention operating lease, off-balance sheet loan or similar off-balance sheet
financing product of such Person where such transaction is considered borrowed
money indebtedness for tax purposes but is classified as an operating lease in
accordance with GAAP, (h) all obligations of such Person to repurchase any
securities which repurchase obligation is related to the issuance thereof,
including, without limitation, obligations commonly known as residual equity
appreciation potential shares, (i) all net obligations of such Person in respect
of interest rate protection agreements, foreign currency exchange agreements,
commodity purchase or option agreements or other interest or exchange rate or
commodity price hedging arrangements, (j) the maximum amount of all performance
and standby letters of credit issued or bankers’ acceptance facilities created
for the account of such Person and, without duplication, all drafts drawn
thereunder (to the extent unreimbursed), and (k) the aggregate amount of
uncollected accounts receivable of such Person subject at such time to a sale of
receivables (or similar transaction) regardless of whether such transaction is
effected without recourse to such Person or in a manner that would not be
reflected on the balance sheet of such Person in accordance with GAAP. The
Indebtedness of any Person shall include the Indebtedness of any partnership or
unincorporated joint venture for which such Person is legally obligated.

 

“Interest Payment Date” means (a) as to Base Rate Loans, the last day of each
fiscal quarter of the Borrower and the Maturity Date, and (b) as to Eurodollar
Loans, the last day of each applicable Interest Period and the Maturity Date
and, in addition,

 

-10-



--------------------------------------------------------------------------------

where the applicable Interest Period for a Eurodollar Loan is greater than three
months, then also on the last day of each fiscal quarter of the Borrower during
such Interest Period. If an Interest Payment Date falls on a date which is not a
Business Day, such Interest Payment Date shall be deemed to be the next
succeeding Business Day, except that in the case of Eurodollar Loans where the
next succeeding Business Day falls in the next succeeding calendar month, then
on the preceding Business Day.

 

“Interest Period” means, as to Eurodollar Loans, a period of one, two, three or,
subject to availability, six months’ duration, as the Borrower may elect,
commencing, in each case, on the date of the borrowing (including continuations
and conversions of Eurodollar Loans); provided, however, (a) if any Interest
Period would end on a day which is not a Business Day, such Interest Period
shall be extended to the next succeeding Business Day (except that where the
next succeeding Business Day falls in the next succeeding calendar month, then
on the preceding Business Day), (b) no Interest Period shall extend beyond the
Maturity Date and (c) with respect to Eurodollar Loans, where an Interest Period
begins on a day for which there is no numerically corresponding day in the
calendar month in which the Interest Period is to end, such Interest Period
shall end on the last Business Day of such calendar month.

 

“Issuing Lender” means JPMorgan Chase Bank or any successor thereto.

 

“Issuing Lender Fees” has the meaning set forth in Section 3.4(c).

 

“Lender” means any of the Persons identified as a “Lender” on the signature
pages hereto, and any Eligible Assignee which may become a Lender by way of
assignment in accordance with the terms hereof, together with their successors
and permitted assigns.

 

“Letter of Credit” means each Letter of Credit issued for the account of the
Borrower by the Issuing Lender pursuant to Section 2.2, as such Letter of Credit
may be amended, modified, extended or replaced.

 

“Letter of Credit Fees” has the meaning set forth in Section 3.4(c).

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof).

 

“Loans” means the Revolving-A Loans.

 

-11-



--------------------------------------------------------------------------------

“LOC Documents” means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (a) the rights and obligations of the parties
concerned or at risk or (b) any collateral security for such obligations.

 

“LOC Obligations” means, at any time, the sum of (a) the maximum amount which
is, or at any time thereafter may become, available to be drawn under all
Letters of Credit then outstanding, assuming compliance with all requirements
for drawings referred to in such Letters of Credit, plus (b) the aggregate
amount of all drawings under Letters of Credit honored by the Issuing Lender but
not theretofore reimbursed.

 

“LOC Participants” means the Lenders.

 

“London Interbank Offered Rate” means, with respect to any Eurodollar Loan for
the Interest Period applicable thereto, the rate of interest per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) appearing on Dow Jones
Markets Page 3750 (or any successor page) as the London interbank offered rate
for deposits in Dollars at approximately 11:00 A.M. (London time) two Business
Days prior to the first day of such Interest Period for a term comparable to
such Interest Period; provided, however, if more than one rate is specified on
Dow Jones Markets Page 3750, the applicable rate shall be the arithmetic mean of
all such rates. If, for any reason, such rate is not available, the term “London
Interbank Offered Rate” shall mean, with respect to any Eurodollar Loan for the
Interest Period applicable thereto, the rate of interest per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) appearing on Reuters Screen
LIBO Page as the London interbank offered rate for deposits in Dollars at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period; provided,
however, if more than one rate is specified on Reuters Screen LIBO Page, the
applicable rate shall be the arithmetic mean of all such rates.

 

“Mandatory Borrowing” has the meaning set forth in Section 2.2(f).

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations or prospects of the Borrower, (b)
the ability of the Borrower to perform its obligations under this Credit
Agreement or (c) the validity or enforceability of this Credit Agreement, any of
the other Credit Documents, or the rights and remedies of the Lenders hereunder
or thereunder.

 

“Maturity Date” means April 8, 2006 (subject to the provisions of Section 2.9).

 

“Maturity Extension Decision Date” has the meaning set forth in Section 2.9(c).

 

-12-



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.

 

“Multiemployer Plan” means a Plan covered by Title IV of ERISA which is a
multiemployer plan as defined in Section 3(37) or 4001(a)(3) of ERISA.

 

“Multiple Employer Plan” means a Plan covered by Title IV of ERISA, other than a
Multiemployer Plan, which the Borrower or any ERISA Affiliate and at least one
employer other than the Borrower or any ERISA Affiliate are contributing
sponsors.

 

“Net Worth” means, as of any date, the shareholders’ equity or net worth of the
Borrower and its Subsidiaries, on a consolidated basis, as determined in
accordance with GAAP.

 

“Non-Excluded Taxes” has the meaning set forth in Section 4.4(a).

 

“Notes” means the Revolving-A Loan Notes.

 

“Notice of Borrowing” means a request by the Borrower for a Revolving-A Loan in
the form of Exhibit 2.3.

 

“Notice of Continuation/Conversion” means a request by the Borrower for the
continuation or conversion of a Revolving-A Loan in the form of Exhibit 2.5.

 

“Original Credit Agreement” has the meaning set forth in the recitals to this
Agreement.

 

“Participation Interest” means the Extension of Credit by a Lender by way of a
purchase of a participation in Letters of Credit or LOC Obligations as provided
in Section 2.2 or in any Loans as provided in Section 3.8.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any successor thereto.

 

“Person” means any individual, partnership, joint venture, firm, corporation,
association, trust, limited liability company or other enterprise (whether or
not incorporated), or any government or political subdivision or any agency,
department or instrumentality thereof.

 

“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA)
which is covered by ERISA and with respect to which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated at such time, would under Section
4069 of ERISA be deemed to be) an “employer” within the meaning of Section 3(5)
of ERISA.

 

-13-



--------------------------------------------------------------------------------

“Prime Rate” means the per annum rate of interest established from time to time
by the Agent at its principal office in New York, New York (or such other
principal office as communicated by the Agent to the Borrower and the Lenders)
as its Prime Rate. Any change in the interest rate resulting from a change in
the Prime Rate shall become effective as of 12:01 a.m. of the Business Day on
which each change in the Prime Rate is announced by the Agent. The Prime Rate is
a reference rate used by the Agent in determining interest rates on certain
loans and is not intended to be the lowest rate of interest charged on any
extension of credit to any debtor.

 

“Properties” has the meaning set forth in Section 6.18.

 

“Register” has the meaning set forth in Section 11.3(c).

 

“Regulation D, U, or X” means Regulation D, U or X, respectively, of the Board
of Governors of the Federal Reserve System as from time to time in effect and
any successor to all or a portion thereof.

 

“Reportable Event” means a “reportable event” as defined in Section 4043 of
ERISA with respect to which the notice requirements to the PBGC have not been
waived.

 

“Required Lenders” means Lenders whose aggregate Credit Exposure (as hereinafter
defined) constitutes more than 50% of the aggregate Credit Exposure of all
Lenders at such time; provided, however, that if any Lender shall be a
Defaulting Lender at such time then there shall be excluded from the
determination of Required Lenders the aggregate principal amount of Credit
Exposure of such Lender at such time. For purposes of the preceding sentence,
the term “Credit Exposure” as applied to each Lender shall mean (a) at any time
prior to the termination of the Commitments, the Commitment Percentage of such
Lender multiplied times the Revolving-A Loan Commitment and (b) at any time
after the termination of the Commitments, the sum of (i) the principal balance
of the outstanding Loans of such Lender, plus (ii) such Lender’s Participation
Interest in the face amount of the outstanding Letters of Credit.

 

“Requisite Notice” has the meaning set forth in Section 2.9(e).

 

“Responsible Officer” has the meaning set forth in Section 2.9(e).

 

“Revolving-A Facility Fees” has the meaning set forth in Section 3.4(a).

 

“Revolving-A Loan Commitment” means, collectively, THREE HUNDRED MILLION DOLLARS
($300,000,000) and, with respect to each Lender, shall mean such amount
multiplied by such Lender’s Commitment Percentage.

 

-14-



--------------------------------------------------------------------------------

“Revolving-A Loan Notes” means the promissory notes of the Borrower in favor of
each Lender evidencing the Revolving-A Loans and substantially in the form of
Exhibit 2.8, as such promissory notes may be amended, modified, supplemented or
replaced from time to time.

 

“Revolving-A Loans” means the loans made by the Lenders to the Borrower pursuant
to Section 2.1.

 

“Revolving-B Loan Commitment” means the aggregate amount of the commitments to
make Revolving-B Loans in effect from time to time under the Third Amended and
Restated 364 Day Credit Agreement.

 

“Revolving-B Loans” means the loans made to the Borrower under the Third Amended
and Restated 364 Day Credit Agreement.

 

“S&P” means Standard & Poor’s Rating Services, a division of McGraw Hill, Inc.,
or any successor or assignee of the business of such division in the business of
rating securities.

 

“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

 

“Solvent” means, with respect to any Person as of a particular date, that on
such date (a) such Person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (b) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature in their ordinary course, (c) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such Person’s assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (d) the fair value of
the assets of such Person is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of such Person and (e)
the present fair saleable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured. In computing the amount of
contingent liabilities at any time, it is intended that such liabilities will be
computed as the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

“Subsidiary” means, as to any Person, (a) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time, any class or classes of such corporation shall have
or might have voting

 

-15-



--------------------------------------------------------------------------------

power by reason of the happening of any contingency) is at the time owned by
such Person directly or indirectly through Subsidiaries and (b) any partnership,
association, joint venture, limited liability company or other entity in which
such Person directly or indirectly through Subsidiaries has more than 50% equity
interest at any time.

 

“Termination Event” means (a) with respect to any Single Employer Plan, the
occurrence of a Reportable Event or the substantial cessation of operations
(within the meaning of Section 4062(e) of ERISA), (b) the withdrawal of the
Borrower or any ERISA Affiliate from a Multiple Employer Plan during a plan year
in which it was a substantial employer (as such term is defined in Section
4001(a)(2) of ERISA), or the termination of a Multiple Employer Plan, (c) the
distribution of a notice of intent to terminate or the actual termination of a
Plan pursuant to Section 4041(a)(2) or 4041A of ERISA, (d) the institution of
proceedings to terminate or the actual termination of a Plan by the PBGC under
Section 4042 of ERISA, (e) any event or condition which might reasonably
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan, or (f) the complete or partial
withdrawal of the Borrower or any ERISA Affiliate from a Multiemployer Plan.

 

“Third Amended and Restated 364 Day Credit Agreement” means that Third Amended
and Restated 364 Day Credit Agreement, dated as of April 8, 2003 as amended,
modified, restated or replaced from time to time, among the Borrower, the
lenders identified therein, J.P. Morgan Securities Inc., as Lead Arranger and
Book Manager, Citibank, N.A. and U.S. Bank National Association, as Syndication
Agents, Credit Suisse First Boston, as Documentation Agent, and JPMorgan Chase
Bank, as Agent.

 

“Total Assets” means all assets of the Borrower as shown on its most recent
quarterly or annual audited consolidated balance sheet, as determined in
accordance with GAAP.

 

“Total Funded Debt” means all Funded Debt of the Borrower and its Subsidiaries,
on a consolidated basis, as determined in accordance with GAAP.

 

“UCP” has the meaning set forth in Section 2.2(h).

 

“Utility Act” has the meaning set forth in Section 6.15.

 

“Utilization Fees” has the meaning set forth in Section 3.4(b).

 

“Voting Stock” means all classes of the capital stock (or other voting
interests) of a Person then outstanding and normally entitled to vote in the
election of directors.

 

-16-



--------------------------------------------------------------------------------

1.2. Computation of Time Periods.

 

For purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.” References in this Credit Agreement to “Articles”, “Sections”,
“Schedules” or “Exhibits” shall be to Articles, Sections, Schedules or Exhibits
of or to this Credit Agreement unless otherwise specifically provided.

 

1.3. Accounting Terms.

 

Except as otherwise expressly provided herein, all accounting terms used herein
shall be interpreted, and all financial statements and certificates and reports
as to financial matters required to be delivered to the Lenders hereunder shall
be prepared, in accordance with GAAP applied on a consistent basis. All
calculations made for the purposes of determining compliance with this Credit
Agreement shall (except as otherwise expressly provided herein) be made by
application of GAAP applied on a basis consistent with the most recent annual or
quarterly financial statements delivered from time to time pursuant to Section
7.1 (or, prior to the delivery of the first financial statements pursuant to
Section 7.1, consistent with the financial statements described in Section
5.1(d)); provided, however, if (a) the Borrower shall object to determining such
compliance on such basis at the time of delivery of such financial statements
due to any change in GAAP or the rules promulgated with respect thereto or (b)
the Agent or the Required Lenders shall so object in writing within 30 days
after delivery of such financial statements, then such calculations shall be
made on a basis consistent with the most recent financial statements delivered
by the Borrower to the Lenders as to which no such objection shall have been
made.

 

1.4. Effect on Original Credit Agreement and Other Credit Documents.

 

Upon the execution and delivery by the parties hereto of this Credit Agreement
and the satisfaction (or waiver) of the conditions set forth in Section 5.1, (a)
this Credit Agreement shall be deemed to amend, restate and supersede the
Original Credit Agreement, except that each other Credit Document (other than
the Notes (as defined in the Original Credit Agreement), which shall be replaced
by new Notes as set forth in Section 2.8) shall continue in full force and
effect in accordance with its terms unless otherwise amended by the parties
hereto, and the parties hereto hereby ratify and confirm the terms thereof as
being in full force and effect and unaltered by this Credit Agreement; (b) all
obligations under the Original Credit Agreement and the other Credit Documents
shall continue to be outstanding except as expressly modified by this Credit
Agreement and shall be governed in all respects by this Credit Agreement and the
other Credit Documents, it being agreed and understood that this Credit
Agreement does not constitute a novation, satisfaction, payment or reborrowing
of any obligation under the Original Credit Agreement or any other Credit
Document except as expressly modified by this Credit Agreement, nor does it
operate as a waiver of any right, power or remedy of any Lender under any Credit
Document; and (c) unless the context

 

-17-



--------------------------------------------------------------------------------

otherwise requires, all references to the Original Credit Agreement in any
Credit Document or other document or instrument delivered in connection
therewith shall be deemed to refer to this Credit Agreement and the provisions
hereof.

 

SECTION 2.

 

LOANS

 

2.1. Revolving-A Loan Commitment.

 

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make revolving loans to the Borrower in Dollars, at any time and from
time to time, during the period from the Closing Date to the Maturity Date (each
a “Revolving-A Loan” and collectively the “Revolving-A Loans”); provided,
however, that (i) the sum of the aggregate amount of Revolving-A Loans
outstanding plus the aggregate amount of LOC Obligations outstanding shall not
exceed the Revolving-A Loan Commitment and (ii) with respect to each individual
Lender, the Lender’s pro rata share of outstanding Revolving-A Loans plus such
Lender’s pro rata share of outstanding LOC Obligations shall not exceed such
Lender’s Commitment Percentage of the Revolving-A Loan Commitment. Subject to
the terms of this Credit Agreement, the Borrower may borrow, repay and reborrow
Revolving-A Loans.

 

2.2. Letters of Credit.

 

(a) Issuance. Subject to the terms and conditions hereof and of the LOC
Documents, if any, and any other terms and conditions which the Issuing Lender
may reasonably require, the Issuing Lender shall from time to time upon request
from the Borrower issue (from the Closing Date to the Maturity Date and in a
form reasonably acceptable to the Issuing Lender), in Dollars, and the LOC
Participants shall participate in, letters of credit (the “Letters of Credit”)
for the account of the Borrower; provided, however, that (i) the aggregate
amount of LOC Obligations shall not at any time exceed FIFTY MILLION DOLLARS
($50,000,000), (ii) the sum of the aggregate amount of LOC Obligations
outstanding plus the aggregate amount of Revolving-A Loans outstanding shall not
exceed the Revolving-A Loan Commitment and (iii) with respect to each individual
LOC Participant, the LOC Participant’s pro rata share of outstanding Revolving-A
Loans plus its pro rata share of outstanding LOC Obligations shall not exceed
such LOC Participant’s Commitment Percentage of the Revolving-A Loan Commitment.
The Issuing Lender may require the issuance and expiry date of each Letter of
Credit to be a day other than (x) a Saturday or a Sunday or (y) any other day on
which the letter of credit issuing office of the Issuing Lender is authorized or
required by law or executive order to close. Each Letter of Credit shall have a
stated term not to exceed the Maturity Date. Each Letter of Credit shall be
either (A) a standby letter of credit issued to support the obligations
(including pension or insurance obligations), contingent or otherwise,

 

-18-



--------------------------------------------------------------------------------

of the Borrower or any of its Subsidiaries, or (B) a commercial letter of credit
in respect of the purchase of goods or services by the Borrower or any of its
Subsidiaries in the ordinary course of business. Each Letter of Credit shall
comply with the related LOC Documents.

 

(b) Cash Collateral. In the event that any Letter of Credit remains outstanding
beyond the fifteenth day prior to the Maturity Date, the Borrower shall upon
demand of the Required Lenders (or the Agent acting with the consent of the
Required Lenders) either (i) pay to the Agent the sum of the largest draft which
could then or thereafter be drawn under such Letter of Credit, which sum the
Agent may hold for the account of the Borrower, without interest, for the
purpose of paying any draft presented, with the excess, if any, to be returned
to the Borrower upon termination or expiration of such Letter of Credit or (ii)
deliver a back-up letter of credit to the Agent securing the Borrower’s
reimbursement obligations with respect to such Letter of Credit in form and
substance acceptable to the Agent and from a creditworthy financial institution
acceptable to the Agent.

 

(c) Notice and Reports. The request for the issuance of a Letter of Credit shall
be submitted to the Issuing Lender at least three Business Days prior to the
requested date of issuance unless otherwise agreed to between the Borrower and
the Issuing Lender. The Issuing Lender will (i) immediately notify the Agent
regarding the issuance of a Letter of Credit and the terms thereof and (ii) at
least quarterly and more frequently upon request, provide to the Agent for
dissemination to the Lenders a detailed report specifying the Letters of Credit
which are then issued and outstanding and any activity with respect thereto
which may have occurred since the date of the prior report, and including
therein, among other things, the account party, the beneficiary, the face amount
and the expiry date as well as any payments or expirations which may have
occurred. The Issuing Lender will further provide to the Agent, promptly upon
request, copies of the Letters of Credit and the other LOC Documents.

 

(d) Participants. Each LOC Participant, upon issuance of a Letter of Credit,
shall be deemed to have purchased without recourse a risk participation from the
Issuing Lender in such Letter of Credit and each LOC Document related thereto
and the rights and obligations arising thereunder and any collateral relating
thereto, in each case in an amount equal to its Commitment Percentage of the
obligations under such Letter of Credit, and shall absolutely, unconditionally
and irrevocably assume, as primary obligor and not as surety, and be obligated
to pay to the Issuing Lender therefor and discharge when due, its Commitment
Percentage of the obligations arising under such Letter of Credit. Without
limiting the scope and nature of each LOC Participant’s participation in any
Letter of Credit, to the extent that the Issuing Lender has not been reimbursed
as required hereunder or under any such Letter of Credit, each such LOC
Participant shall pay to the Issuing Lender its Commitment Percentage of such
unreimbursed drawing in same day funds on the day of notification by the Issuing
Lender of an unreimbursed drawing pursuant to the provisions of subsection (e)
hereof. The obligation of each LOC Participant to so reimburse the Issuing
Lender shall be absolute and unconditional and shall not be affected by the
occurrence of a Default, an Event of Default or any other occurrence or event.
Any such reimbursement shall not relieve or otherwise impair

 

-19-



--------------------------------------------------------------------------------

the obligation of the Borrower to reimburse the Issuing Lender under any Letter
of Credit, together with interest and fees as hereinafter provided.

 

(e) Reimbursement. In the event of any drawing under any Letter of Credit, the
Issuing Lender will promptly notify the Borrower. Unless the Borrower shall
immediately notify the Issuing Lender of its intent to otherwise reimburse the
Issuing Lender, the Borrower shall be deemed to have requested a Revolving-A
Loan at the Base Rate in the amount of the drawing as provided in subsection (f)
hereof, the proceeds of which will be used to satisfy the reimbursement
obligations. The Borrower shall reimburse the Issuing Lender on the day any
drawing under any Letter of Credit is paid either with the proceeds of a
Revolving-A Loan obtained hereunder or otherwise in same day funds as provided
herein or in the LOC Documents. If the Borrower shall fail to reimburse the
Issuing Lender as provided hereinabove, the unreimbursed amount of such drawing
shall bear interest at a per annum rate equal to the Base Rate plus two percent
(2%). The Borrower’s reimbursement obligations hereunder shall be absolute and
unconditional under all circumstances irrespective of any rights of set-off,
counterclaim or defense to payment the applicable account party or the Borrower
may claim or have against the Issuing Lender, the Agent, the Lenders, the
beneficiary of the Letter of Credit drawn upon or any other Person, including
without limitation, any defense based on any failure of the applicable account
party or the Borrower to receive consideration or the legality, validity,
regularity or unenforceability of the Letter of Credit. The Issuing Lender will
promptly notify the LOC Participants of the amount of any unreimbursed drawing
and each LOC Participant shall promptly pay to the applicable Issuing Lender, in
Dollars and in immediately available funds, the amount of such LOC Participant’s
Commitment Percentage of such unreimbursed drawing, which amount shall
constitute such LOC Participant’s portion of the deemed Revolving-A Loan. Such
payment shall be made on the day such notice is received by such Lender from the
Issuing Lender if such notice is received at or before 2:00 p.m. on a Business
Day, otherwise such payment shall be made at or before 12:00 noon on the
Business Day next succeeding the day such notice is received. If such LOC
Participant does not pay such amount to the Issuing Lender in full upon such
request, such LOC Participant shall, on demand, pay to the Issuing Lender
interest on the unpaid amount during the period from the date the LOC
Participant was otherwise required to make such payment until the LOC
Participant pays such amount to the Issuing Lender in full at a rate per annum
equal to, if paid within two Business Days of the date of drawing, the Federal
Funds Rate and thereafter at a rate equal to the Base Rate. Each LOC
Participant’s obligation to make such payment to the Issuing Lender, and the
right of the Issuing Lender to receive the same, shall be absolute and
unconditional, shall not be affected by any circumstance whatsoever and without
regard to the termination of this Credit Agreement or the Commitments hereunder,
the existence of a Default or Event of Default or the acceleration of the
obligations hereunder and shall be made without any offset, abatement,
withholding or reduction whatsoever. Simultaneously with the making of each such
payment by an LOC Participant to the Issuing Lender, such LOC Participant shall,
automatically and without any further action on the part of the Issuing Lender
or such LOC Participant, acquire a participation in an amount equal to such
payment (excluding the portion of such payment constituting interest owing to
the

 

-20-



--------------------------------------------------------------------------------

Issuing Lender) in the related unreimbursed drawing portion of the LOC
Obligation and in the interest thereon and in the related LOC Documents, and
shall have a claim against the Borrower with respect thereto.

 

(f) Repayment with Revolving-A Loans. On any day on which the Borrower shall
have requested, or been deemed to have requested, a Revolving-A Loan borrowing
to reimburse a drawing under a Letter of Credit, the Agent shall give notice to
the Lenders that a Revolving-A Loan has been requested or deemed requested in
connection with a drawing under a Letter of Credit, in which case a Revolving-A
Loan borrowing comprised solely of Base Rate Loans (each such borrowing, a
“Mandatory Borrowing”) shall be promptly made from all applicable Lenders
(without giving effect to any termination of the Commitments pursuant to Section
9.2) pro rata based on each Lender’s respective Commitment Percentage and the
proceeds thereof shall be paid directly to the Issuing Lender for application to
the respective LOC Obligations. Each such Lender hereby absolutely and
irrevocably agrees to make such Revolving-A Loans upon any such request or
deemed request on account of each such Mandatory Borrowing in the amount and in
the manner specified in this clause (f). The obligation of each such Lender to
make such Revolving-A Loans shall be absolute and irrevocable notwithstanding
(i) the amount of such Mandatory Borrowing may not comply with the minimum
amount for borrowings of Revolving-A Loans otherwise required hereunder, (ii)
whether any conditions specified in Section 5.2 are then satisfied, (iii)
whether a Default or Event of Default then exists, (iv) the failure of any such
request or deemed request for Revolving-A Loans to be made by the time otherwise
required hereunder, (v) the date of such Mandatory Borrowing, or (vi) any
reduction in the Revolving-A Loan Commitment or any termination of the
Commitments. Such funding of Revolving-A Loans shall be made on the day notice
of such Mandatory Borrowing is received by such Lender from the Issuing Lender
if such notice is received at or before 2:00 p.m. on a Business Day, otherwise
such payment shall be made at or before 12:00 noon on the Business Day next
succeeding the day such notice is received. In the event that any Mandatory
Borrowing cannot for any reason be made on the date otherwise required above
(including, without limitation, as a result of the commencement of a proceeding
under the Bankruptcy Code with respect to the Borrower), then each such Lender
hereby agrees that it shall forthwith fund (as of the date the Mandatory
Borrowing would otherwise have occurred, but adjusted for any payments received
from the Borrower on or after such date and prior to such purchase) its
Participation Interest in the outstanding LOC Obligations; provided, further,
that in the event any Lender shall fail to fund its Participation Interest on
the day the Mandatory Borrowing would otherwise have occurred, then the amount
of such Lender’s unfunded Participation Interest therein shall bear interest
payable to the Issuing Lender upon demand, at the rate equal to, if paid within
two Business Days of such date, the Federal Funds Rate, and thereafter at a rate
equal to the Base Rate.

 

(g) Modification and Extension. The issuance of any supplement, modification,
amendment or extension to any Letter of Credit shall, for purposes hereof, be
treated in all respects the same as the issuance of a new Letter of Credit.

 

-21-



--------------------------------------------------------------------------------

(h) Uniform Customs and Practices. The Issuing Lender may have the Letters of
Credit be subject to the Uniform Customs and Practice for Documentary Credits,
as published as of the date of issue by the International Chamber of Commerce
(Publication No. 500 or the most recent publication, “UCP”), in which case the
UCP may be incorporated therein and deemed in all respects to be a part thereof.

 

(i) Responsibility of Issuing Lender. It is expressly understood and agreed as
between the Lenders that the obligations of the Issuing Lender hereunder to the
LOC Participants are only those expressly set forth in this Credit Agreement and
that the Issuing Lender shall be entitled to assume that the conditions
precedent set forth in Section 5.2 have been satisfied unless it shall have
acquired actual knowledge that any such condition precedent has not been
satisfied; provided, however, that nothing set forth in this Section 2.2 shall
be deemed to prejudice the right of any LOC Participant to recover from the
Issuing Lender any amounts made available by such LOC Participant to the Issuing
Lender pursuant to this Section 2.2 in the event that it is determined by a
court of competent jurisdiction that the issuance of or payment with respect to
a Letter of Credit constituted gross negligence or willful misconduct on the
part of the Issuing Lender.

 

(j) Conflict with LOC Documents. In the event of any conflict between this
Credit Agreement and any LOC Document, this Credit Agreement shall govern.

 

(k) Indemnification of Issuing Lender. 1. In addition to its other obligations
under this Credit Agreement, the Borrower hereby agrees to protect, indemnify,
pay and save the Issuing Lender harmless from and against any and all claims,
demands, liabilities, damages, losses, costs, charges and expenses (including
reasonable, documented attorneys’ fees) that the Issuing Lender may incur or be
subject to as a consequence, direct or indirect, of (A) the issuance of any
Letter of Credit or (B) the failure of the Issuing Lender to honor a drawing
under a Letter of Credit as a result of any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto government or
governmental authority (all such acts or omissions herein called “Government
Acts”).

 

(i) As between the Borrower and the Issuing Lender and the LOC Participants, the
Borrower shall assume all risks of the acts, omissions or misuse of any Letter
of Credit by the beneficiary thereof. The Issuing Lender and the LOC
Participants shall not be responsible for (except, with respect to the Issuing
Lender, in the case of (A), (B) and (C) below if the Issuing Lender has actual
knowledge to the contrary): (A) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for and issuance of any Letter of Credit, even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (B) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, that may prove to be invalid or ineffective for any reason; (C) failure of
the beneficiary of a Letter of Credit to comply fully with conditions required
in order to draw upon a

 

-22-



--------------------------------------------------------------------------------

Letter of Credit; (D) errors, omissions, interruptions or delays in transmission
or delivery of any messages, by mail, cable, telegraph, telex or otherwise,
whether or not they be in cipher; (E) errors in interpretation of technical
terms; (F) any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under a Letter of Credit or of the proceeds
thereof; and (G) any consequences arising from causes beyond the control of the
Issuing Lender, including, without limitation, any Government Act. None of the
above shall affect, impair or prevent the vesting of the Issuing Lender’s rights
or powers hereunder.

 

(ii) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuing
Lender, under or in connection with any Letter of Credit or the related
certificates, if taken or omitted in good faith and not deemed to constitute
gross negligence or willful misconduct, shall not put the Issuing Lender under
any resulting liability to the Borrower. It is the intention of the parties that
this Credit Agreement shall be construed and applied to protect and indemnify
the Issuing Lender against any and all risks involved in the issuance of the
Letter of Credit, all of which risks are hereby assumed by the Borrower,
including, without limitation, any and all risks of the acts or omissions,
whether rightful or wrongful, of any present or future Government Acts. The
Issuing Lender shall not, in any way, be liable for any failure by the Issuing
Lender or anyone else to pay any drawing under any Letter of Credit as a result
of any Government Acts or any other cause beyond the control of the Issuing
Lender.

 

(iii) Nothing in this subsection (k) is intended to limit the reimbursement
obligation of the Borrower contained in this Section 2.2. The obligations of the
Borrower under this subsection (k) shall survive the termination of this Credit
Agreement. No act or omission of any current or prior beneficiary of a Letter of
Credit shall in any way affect or impair the rights of the Issuing Lender to
enforce any right, power or benefit under this Credit Agreement.

 

(iv) Notwithstanding anything to the contrary contained in this subsection (k),
neither the Borrower nor any LOC Participant shall have any obligation to
indemnify the Issuing Lender in respect of any liability incurred by the Issuing
Lender arising out of the gross negligence or willful misconduct of the Issuing
Lender, as determined by a court of competent jurisdiction. Nothing in this
Credit Agreement shall relieve the Issuing Lender of any liability to the
Borrower or any LOC Participant in respect of any action taken by the Issuing
Lender which action constitutes gross negligence or willful misconduct of the
Issuing Lender or a violation of the UCP or Uniform Commercial Code (as
applicable), as determined by a court of competent jurisdiction.

 

2.3. Method of Borrowing for Revolving-A Loans.

 

By no later than 11:00 a.m. (a) on the date of the requested borrowing of
Revolving-A Loans that will be Base Rate Loans or (b) three Business Days prior
to the date of the requested borrowing of Revolving-A Loans that will be
Eurodollar Loans, the Borrower

 

-23-



--------------------------------------------------------------------------------

shall submit a written Notice of Borrowing in the form of Exhibit 2.3 to the
Agent setting forth (i) the amount requested, (ii) whether such Revolving-A
Loans shall accrue interest at the Base Rate or the Adjusted Eurodollar Rate,
(iii) with respect to Revolving-A Loans that will be Eurodollar Loans, the
Interest Period applicable thereto and (iv) certification that the Borrower has
complied in all respects with Section 5.2.

 

2.4. Funding of Revolving-A Loans.

 

Upon receipt of a Notice of Borrowing, the Agent shall promptly inform the
Lenders as to the terms thereof. Each such Lender shall make its Commitment
Percentage of the requested Revolving-A Loans available to the Agent by 1:00
p.m. on the date specified in the Notice of Borrowing by deposit, in Dollars, of
immediately available funds at the principal offices of the Agent in New York,
New York or at such other address as the Agent may designate in writing. The
amount of the requested Revolving-A Loans will then be made available to the
Borrower by the Agent by crediting the account of the Borrower on the books of
such office of the Agent, to the extent the amount of such Revolving-A Loans are
made available to the Agent.

 

No Lender shall be responsible for the failure or delay by any other Lender in
its obligation to make Revolving-A Loans hereunder; provided, however, that the
failure of any Lender to fulfill its obligations hereunder shall not relieve any
other Lender of its obligations hereunder. Unless the Agent shall have been
notified by any Lender prior to the date of any such Revolving-A Loan that such
Lender does not intend to make available to the Agent its portion of the
Revolving-A Loans to be made on such date, the Agent may assume that such Lender
has made such amount available to the Agent on the date of such Revolving-A
Loans, and the Agent in reliance upon such assumption, may (in its sole
discretion but without any obligation to do so) make available to the Borrower a
corresponding amount. If such corresponding amount is not in fact made available
to the Agent, the Agent shall be able to recover such corresponding amount from
such Lender. If such Lender does not pay such corresponding amount forthwith
upon the Agent’s demand therefor, the Agent will promptly notify the Borrower,
and the Borrower shall immediately pay such corresponding amount to the Agent.
The Agent shall also be entitled to recover from the Lender or the Borrower, as
the case may be, interest on such corresponding amount in respect of each day
from the date such corresponding amount was made available by the Agent to the
Borrower to the date such corresponding amount is recovered by the Agent at a
per annum rate equal to (i) from the Borrower at the applicable rate for such
Revolving-A Loan pursuant to the Notice of Borrowing and (ii) from a Lender at
the Federal Funds Rate.

 

2.5. Continuations and Conversions.

 

The Borrower shall have the option, on any Business Day, to continue existing
Eurodollar Loans for a subsequent Interest Period, to convert Base Rate Loans
into Eurodollar Loans or to convert Eurodollar Loans into Base Rate Loans;
provided, however, that (a) each

 

-24-



--------------------------------------------------------------------------------

such continuation or conversion must be requested by the Borrower pursuant to a
written Notice of Continuation/Conversion, in the form of Exhibit 2.5, in
compliance with the terms set forth below, (b) except as provided in Section
4.1, Eurodollar Loans may only be continued or converted into Base Rate Loans on
the last day of the Interest Period applicable hereto, (c) Eurodollar Loans may
not be continued nor may Base Rate Loans be converted into Eurodollar Loans
during the existence and continuation of a Default or Event of Default and (d)
any request to extend a Eurodollar Loan that fails to comply with the terms
hereof or any failure to request an extension of a Eurodollar Loan that fails to
comply with the terms hereof or any failure to request an extension of a
Eurodollar Loan at the end of an Interest Period shall constitute a conversion
to a Base Rate Loan on the last day of the applicable Interest Period. Each
continuation or conversion must be requested by the Borrower no later than 11:00
a.m. (i) on the date for a requested conversion of a Eurodollar Loan to a Base
Rate Loan or (ii) three Business Days prior to the date for a requested
continuation of a Eurodollar Loan or conversion of a Base Rate Loan to a
Eurodollar Loan, in each case pursuant to a written Notice of
Continuation/Conversion submitted to the Agent which shall set forth (A) whether
the Borrower wishes to continue or convert such Loans and (B) if the request is
to continue a Eurodollar Loan or convert a Base Rate Loan to a Eurodollar Loan,
the Interest Period applicable thereto.

 

2.6. Minimum Amounts.

 

Each request for a Revolving-A Loan or a conversion or continuation hereunder
shall be subject to the following requirements: (a) each Eurodollar Loan shall
be in a minimum of $5,000,000 (and in integral multiples of $1,000,000 in excess
thereof), (b) each Base Rate Loan shall be in a minimum amount of the lesser of
$5,000,000 (and in integral multiples of $1,000,000 in excess thereof) or the
remaining amount available to be borrowed and (c) no more than fifteen
Eurodollar Loans shall be outstanding hereunder at any one time. For the
purposes of this Section, all Eurodollar Loans with the same Interest Periods
that begin and end on the same date shall be considered as one Eurodollar Loan,
but Eurodollar Loans with different Interest Periods, even if they begin on the
same date, shall be considered separate Eurodollar Loans.

 

2.7. Reductions of Revolving-A Loan Commitment.

 

Upon at least five Business Days’ notice, the Borrower shall have the right to
permanently terminate or reduce the aggregate unused amount of the Revolving-A
Loan Commitment at any time or from time to time; provided that (a) each partial
reduction shall be in an aggregate amount at least equal to $10,0000,000 and in
integral multiples of $1,000,000 above such amount and (b) no reduction shall be
made which would reduce the Revolving-A Loan Commitment to an amount less than
the sum of the then outstanding Revolving-A Loans plus the then outstanding LOC
Obligations. Any reduction in (or termination of) the Revolving-A Loan
Commitment shall be permanent and may not be reinstated.

 

-25-



--------------------------------------------------------------------------------

2.8. Notes.

 

The Revolving-A Loans made by the Lenders shall be evidenced by a duly executed
promissory note of the Borrower payable to each Lender in substantially the form
of Exhibit 2.8 (the “Revolving-A Loan Notes”) and in a principal amount equal to
the amount of such Lender’s Commitment Percentage of the Revolving-A Loan
Commitment as originally in effect.

 

2.9. Extension of Maturity Date.

 

(a) Not earlier than 60 days prior to, nor later than 30 days prior to, the then
Maturity Date, the Borrower may request by Requisite Notice made to the Agent
(who shall promptly notify the Lenders) a 364 day extension of the Maturity
Date. Such request shall include a certificate signed by a Responsible Officer
stating that (i) the representations and warranties contained in Section 6 are
true and correct on and as of the date of such certificate and (ii) no Default
or Event of Default exists. Each Lender shall notify the Agent by Requisite
Notice by the date specified by the Agent (which date shall be a Business Day
and shall not be less than 15 Business Days prior to, nor more than 45 days
prior to, the then Maturity Date) that either (1) such Lender declines to
consent to extending the Maturity Date or (2) such Lender consents to extending
the Maturity Date whether or not all of the Lenders agree to such extension. Any
Lender not responding within the above time period shall be deemed to have not
consented to extending the Maturity Date. The Agent shall, after receiving the
notifications from all of the Lenders or the expiration of such period,
whichever is earlier, notify the Borrower and the Lenders of the results
thereof. At the original Maturity Date, the Revolving-A Loan Commitments of each
Declining Lender will terminate in their entirety.

 

(b) If any Lender declines, or is deemed to have declined, to consent to such
request for extension (a “Declining Lender”), provided that no Default or Event
of Default has occurred and is continuing at such time, the Borrower may elect
to either (i) request the non-Declining Lenders to extend the Maturity Date, or
(ii) at its own expense (such expense to include any transfer fee payable to the
Agent under Section 11.3(b) and any expense pursuant to Section 4) and in its
sole discretion, require such Declining Lender to transfer and assign in whole
(but not in part) without recourse (in accordance with and subject to the terms
and conditions of Section 11.3(b)) all of its interests, rights and obligations
under this Credit Agreement to an Eligible Assignee which shall assume such
assigned obligations (which assignee may be another Lender, if a Lender accepts
such assignment); provided that (1) such assignment shall not conflict with any
law, rule or regulation or order of any court or other Governmental Authority
and (2) the assigning Declining Lender shall have received in immediately
available funds the principal of and interest accrued to the date of such
payment on the portion of the Loans hereunder held by such assigning Declining
Lender and all other amounts owed to such assigning Declining Lender hereunder,
including amounts owed pursuant to Sections 4.1 through 4.4.

 

-26-



--------------------------------------------------------------------------------

(c) If:

 

(1) there are one or more Declining Lenders and the Borrower elects to have the
non-Declining Lenders extend the Maturity Date; or

 

(2) there are any removals or replacements of Lenders pursuant to the prior
subsection, and after giving effect to such removals or replacements of Lenders,
all of the Lenders have consented to extending the Maturity Date;

 

the Maturity Date shall be extended (solely with respect to the non-Declining
Lenders) to the date that is 364 days after the then Maturity Date, effective as
of the date to be determined by the Agent and the Borrower (the “Maturity
Extension Decision Date”), and the Agent shall promptly notify the Lenders
thereof. On or prior to the Maturity Extension Decision Date, the Borrower shall
deliver to the Agent, in form and substance satisfactory to the Agent and the
Lenders: (i) the corporate resolution of the Borrower authorizing such
extension, certified as in effect as of the Maturity Extension Decision Date and
the related incumbency certificate of the Borrower, and (ii) new or amended
Notes, if requested by any new or affected Lender, evidencing such new or
revised Revolving-A Loan Commitment. The Agent shall distribute an amended
Schedule 1.1 to this Credit Agreement to reflect any changes in Lenders, the
Revolving-A Loan Commitment and each Lender’s pro rata share thereof.

 

(d) This Section shall supersede any provisions in Section 11.6 to the contrary.

 

(e) For purposes of this Section:

 

(1) “Responsible Officer” means the chairman of the board, chief executive
officer, president, chief financial officer, treasurer, or assistant treasurer
of the Borrower. Any document or certificate hereunder that is signed by a
Responsible Officer shall be conclusively presumed to have been authorized by
all necessary corporate action on the part of the Borrower and such Responsible
Officer shall be conclusively presumed to have acted on behalf of the Borrower.

 

(2) “Requisite Notice” means irrevocable written notice to the intended
recipient or irrevocable telephonic notice to the intended recipient,
immediately followed by a written notice to such recipient. Such notices shall
be (i) delivered to such recipient at the address or telephone number specified
on Schedule 11.1 or as otherwise designated by such recipient by Requisite
Notice to each other party hereto, and (ii) if made by the Borrower, given or
made by a Responsible Officer. Any written notice delivered shall be delivered
as provided in Section 11.1. Any notice sent by other than hardcopy shall be
promptly confirmed by a telephone call to the recipient and, if requested by the
Agent, by a manually signed hardcopy thereof.

 

-27-



--------------------------------------------------------------------------------

 

SECTION 3.

 

PAYMENTS

 

3.1. Interest.

 

(a) Interest Rate. 1. All Base Rate Loans shall accrue interest at the Base
Rate.

 

(i) All Eurodollar Loans shall accrue interest at the Adjusted Eurodollar Rate
applicable to such Eurodollar Loan.

 

(b) Default Rate of Interest. Upon the occurrence, and during the continuance,
of an Event of Default, the principal of and, to the extent permitted by law,
interest on the Loans, the LOC Obligations and any other amounts owing hereunder
or under the other Credit Documents shall bear interest, payable on demand, at a
per annum rate equal to two percent (2%) plus the rate which would otherwise be
applicable (or if no rate is applicable, then the rate for Revolving-A Loans
that are Base Rate Loans plus two percent (2%) per annum).

 

(c) Interest Payments. Interest on Loans shall be due and payable in arrears on
each Interest Payment Date.

 

3.2. Prepayments.

 

(a) Voluntary Prepayments. The Borrower shall have the right to prepay Loans in
whole or in part from time to time without premium or penalty; provided,
however, that (i) Eurodollar Loans may only be prepaid on three Business Days’
prior written notice to the Agent and any prepayment of Eurodollar Loans will be
subject to Section 4.3; and (ii) each such partial prepayment of Loans shall be
in the minimum principal amount of $5,000,000; provided that if less than
$5,000,000 would remain outstanding after such prepayment, such prepayment shall
be in the amount of the entire outstanding principal amount of the Loans.
Amounts prepaid hereunder shall be applied as the Borrower may elect; provided
that if the Borrower fails to specify a voluntary prepayment then such
prepayment shall be applied as the Agent may direct. All voluntary prepayments
shall be applied first to Base Rate Loans, and then to Eurodollar Loans in
direct order of Interest Period maturities.

 

(b) Mandatory Prepayments. If at any time the amount of Revolving-A Loans
outstanding plus the amount of LOC Obligations outstanding exceeds the
Revolving-A Loan Commitment, the Borrower shall immediately make a principal
payment to the Agent in the manner and in an amount such that the sum of
Revolving-A Loans outstanding plus the amount of LOC Obligations outstanding is
less than or equal to the Revolving-A Loan Commitment. Any payments made under
this Section 3.2(b) shall be subject to Section 4.3 and

 

-28-



--------------------------------------------------------------------------------

shall be applied first to Base Rate Loans, and then to Eurodollar Loans in
direct order of Interest Period maturities.

 

3.3. Payment in Full at Maturity.

 

On the Maturity Date, the entire outstanding principal balance of all Loans and
all LOC Obligations, together with accrued but unpaid interest and all other
sums owing under this Credit Agreement, shall be due and payable in full, unless
accelerated sooner pursuant to Section 9.2.

 

3.4. Fees.

 

(a) Revolving-A Facility Fees. In consideration of the Revolving-A Loan
Commitment being made available by the Lenders hereunder, the Borrower agrees to
pay to the Agent, for the pro rata benefit of each Lender, a fee equal to the
Applicable Percentage for Revolving-A Facility Fees multiplied by the
Revolving-A Loan Commitment (the “Revolving-A Facility Fees”), regardless of
usage. The accrued Revolving-A Facility Fees shall be due and payable in arrears
on the first Business Day after the end of each fiscal quarter of the Borrower
(as well as on the Maturity Date and on any date that the Revolving-A Loan
Commitment is reduced) for the immediately preceding fiscal quarter (or portion
thereof), beginning with the first of such dates to occur after the Closing
Date.

 

(b) Utilization Fees. At any time the sum of (i) the principal amount of
outstanding Revolving-A Loans and LOC Obligations hereunder plus (ii) the
principal amount of outstanding Revolving-B Loans under the Third Amended and
Restated 364 Day Credit Agreement, shall exceed an amount equal to thirty-three
percent (33%) of the Aggregate Revolving Commitments, the Borrower shall pay to
the Agent hereunder, for the pro rata benefit of the Lenders, a per annum fee
(the “Utilization Fees”) equal to .125% on the principal amount of outstanding
Revolving-A Loans and outstanding LOC Obligations. The Utilization Fees, if any,
shall be due and payable in arrears on the first Business Day after the end of
each fiscal quarter of the Borrower (as well as the Maturity Date hereunder and
any date of reduction in Commitments hereunder).

 

(c) Letter of Credit Fees.

 

(i) Letter of Credit Fees. In consideration of the issuance of Letters of Credit
hereunder, the Borrower agrees to pay to the Issuing Lender for the pro rata
benefit of the Lenders (based on each Lender’s Commitment Percentage of the
Revolving-A Loan Commitment), a per annum fee (the “Letter of Credit Fees”)
equal to the Applicable Percentage for the Letter of Credit Fees on the average
daily maximum amount available to be drawn under each such Letter of Credit from
the date of issuance to the date of expiration. The Letter of Credit Fees will
be payable in arrears on the first Business Day after the end of each fiscal
quarter of the Borrower (as well as on the Maturity Date) for the immediately
preceding

 

-29-



--------------------------------------------------------------------------------

fiscal quarter (or portion thereof), beginning with the first of such dates to
occur after the Closing Date.

 

(ii) Issuing Lender Fees. In addition to the Letter of Credit Fees payable
pursuant to subsection (i) above, the Borrower shall pay to the Issuing Lender
for its own account, without sharing by the other Lenders, the issuance fee as
agreed to in the Fee Letter and the customary incidental and/or out of pocket
charges from time to time to the Issuing Lender for its services in connection
with the issuance, amendment, payment, transfer, administration, cancellation
and conversion of, and drawings under, the Letters of Credit (collectively, the
“Issuing Lender Fees”).

 

(d) Administrative Fees. The Borrower agrees to pay to the Agent, for its own
account, an annual fee as agreed to between the Borrower and the Agent in the
Fee Letter.

 

3.5. Place and Manner of Payments.

 

All payments of principal, interest, fees, expenses and other amounts to be made
by the Borrower under this Credit Agreement shall be received without setoff,
deduction or counterclaim not later than 2:00 p.m. on the date when due in
Dollars and in immediately available funds by the Agent at its offices in New
York, New York. The Borrower shall, at the time it makes any payment under this
Credit Agreement, specify to the Agent, the Loans, fees or other amounts payable
by the Borrower hereunder to which such payment is to be applied (and in the
event that it fails to specify, or if such application would be inconsistent
with the terms hereof, the Agent shall distribute such payment to the Lenders in
such manner as it reasonably determines in its sole discretion). Each payment
received by the Agent under this Credit Agreement or any Note for the account of
any Lender shall be paid by the Agent promptly to such Lender, in immediately
available funds, for the account of such Lender’s lending office for the Loan or
other obligation in respect of which such payment is made.

 

3.6. Pro Rata Treatment.

 

Except to the extent otherwise provided herein:

 

(a) Loans. All Revolving-A Loans, each payment or prepayment of principal of any
Revolving-A Loan, each payment of interest on the Revolving-A Loans, each
payment of Revolving-A Facility Fees, each reduction of the Revolving-A Loan
Commitment, and each conversion or continuation of any Revolving-A Loans, shall
be allocated pro rata among the Lenders in accordance with the respective
Commitment Percentages; provided that, if any Lender shall have failed to pay
its applicable pro rata share of any Revolving-A Loan, then any amount to which
such Lender would otherwise be entitled pursuant to this Section 3.6 shall
instead be payable to the Agent until the share of such Revolving-A Loan not
funded by such Lender has been repaid; and provided, further, that in the event
any amount paid to any Lender pursuant to this

 

-30-



--------------------------------------------------------------------------------

Section 3.6 is rescinded or must otherwise be returned by the Agent, each Lender
shall, upon the request of the Agent, repay to the Agent the amount so paid to
such Lender, with interest for the period commencing on the date such payment is
returned by the Agent until the date the Agent receives such repayment at a rate
per annum equal to, during the period to but excluding the date two Business
Days after such request, the Federal Funds Rate, and thereafter, the Base Rate
plus two percent (2%) per annum.

 

(b) Letters of Credit. Each payment of unreimbursed drawings in respect of LOC
Obligations shall be allocated to each LOC Participant pro rata in accordance
with its Commitment Percentage; provided that, if any LOC Participant shall have
failed to pay its applicable pro rata share of any drawing under any Letter of
Credit, then any amount to which such LOC Participant would otherwise be
entitled pursuant to this subsection (b) shall instead be payable to the Issuing
Lender until the share of such unreimbursed drawing not funded by such Lender
has been repaid; and provided, further, that in the event any amount paid to any
LOC Participant pursuant to this subsection (b) is rescinded or must otherwise
be returned by the Issuing Lender, each LOC Participant shall, upon the request
of the Issuing Lender, repay to the Agent for the account of the Issuing Lender
the amount so paid to such LOC Participant, with interest for the period
commencing on the date such payment is returned by the Issuing Lender until the
date the Issuing Lender receives such repayment at a rate per annum equal to,
during the period to but excluding the date two Business Days after such
request, the Federal Funds Rate, and thereafter, the Base Rate plus two percent
(2%) per annum.

 

3.7. Computations of Interest and Fees.

 

(a) Except for Base Rate Loans, on which interest shall be computed on the basis
of a 365 or 366 day year as the case may be, all computations of interest and
fees hereunder shall be made on the basis of the actual number of days elapsed
over a year of 360 days.

 

(b) It is the intent of the Lenders and the Borrower to conform to and contract
in strict compliance with applicable usury law from time to time in effect. All
agreements between the Lenders and the Borrower are hereby limited by the
provisions of this paragraph which shall override and control all such
agreements, whether now existing or hereafter arising and whether written or
oral. In no way, nor in any event or contingency (including but not limited to
prepayment or acceleration of the maturity of any obligation), shall the
interest taken, reserved, contracted for, charged, or received under this Credit
Agreement, under the Notes or otherwise, exceed the maximum nonusurious amount
permissible under applicable law. If, from any possible construction of any of
the Credit Documents or any other document, interest would otherwise be payable
in excess of the maximum nonusurious amount, any such construction shall be
subject to the provisions of this paragraph and such documents shall be
automatically reduced to the maximum nonusurious amount permitted under

 

-31-



--------------------------------------------------------------------------------

applicable law, without the necessity of execution of any amendment or new
document. If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under applicable law and which would,
apart from this provision, be in excess of the maximum lawful amount, an amount
equal to the amount which would have been excessive interest shall, without
penalty, be applied to the reduction of the principal amount owing on the Loans
and not to the payment of interest, or refunded to the Borrower or the other
payor thereof if and to the extent such amount which would have been excessive
exceeds such unpaid principal amount of the Loans. The right to demand payment
of the Loans or any other indebtedness evidenced by any of the Credit Documents
does not include the right to receive any interest which has not otherwise
accrued on the date of such demand, and the Lenders do not intend to charge or
receive any unearned interest in the event of such demand. All interest paid or
agreed to be paid to the Lenders with respect to the Loans shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term (including any renewal or extension) of the
Loans so that the amount of interest on account of such indebtedness does not
exceed the maximum nonusurious amount permitted by applicable law.

 

3.8. Sharing of Payments.

 

Each Lender agrees that, in the event that any Lender shall obtain payment in
respect of any Loan, unreimbursed drawing with respect to any LOC Obligations or
any other obligation owing to such Lender under this Credit Agreement through
the exercise of a right of set-off, banker’s lien, counterclaim or otherwise
(including, but not limited to, pursuant to the Bankruptcy Code) in excess of
its pro rata share as provided for in this Credit Agreement, such Lender shall
promptly purchase from the other Lenders a participation in such Loans, LOC
Obligations and other obligations, in such amounts and with such other
adjustments from time to time, as shall be equitable in order that all Lenders
share such payment in accordance with their respective ratable shares as
provided for in this Credit Agreement. Each Lender further agrees that if a
payment to a Lender (which is obtained by such Lender through the exercise of a
right of set-off, banker’s lien, counterclaim or otherwise) shall be rescinded
or must otherwise be restored, each Lender which shall have shared the benefit
of such payment shall, by repurchase of a participation theretofore sold, return
its share of that benefit to each Lender whose payment shall have been rescinded
or otherwise restored. The Borrower agrees that any Lender so purchasing such a
participation may, to the fullest extent permitted by law, exercise all rights
of payment, including set-off, banker’s lien or counterclaim, with respect to
such participation as fully as if such Lender were a holder of such Loan, LOC
Obligation or other obligation in the amount of such participation. Except as
otherwise expressly provided in this Credit Agreement, if any Lender shall fail
to remit to the Agent or any other Lender an amount payable by such Lender to
the Agent or such other Lender pursuant to this Credit Agreement on the date
when such amount is due, such payments shall accrue interest thereon, for each
day from the date such amount is due until the day such amount is paid to the
Agent or such other Lender, at a rate per annum equal to the Federal Funds Rate.
If under any applicable bankruptcy, insolvency or other similar law, any Lender
receives a

 

-32-



--------------------------------------------------------------------------------

secured claim in lieu of a setoff to which this Section 3.8 applies, such Lender
shall, to the extent practicable, exercise its rights in respect of such secured
claim in a manner consistent with the rights of the Lenders under this Section
3.8 to share in the benefits of any recovery on such secured claim.

 

3.9. Evidence of Debt.

 

(a) Each Lender shall maintain an account or accounts evidencing each Loan made
by such Lender to the Borrower from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Credit Agreement. Each Lender will make reasonable efforts to maintain the
accuracy of its account or accounts and to promptly update its account or
accounts from time to time, as necessary.

 

(b) The Agent shall maintain the Register pursuant to Section 11.3(c), and a
subaccount for each Lender, in which Register and subaccounts (taken together)
shall be recorded (i) the amount, type and Interest Period of each such Loan
hereunder, (ii) the amount of any principal or interest due and payable or to
become due and payable to each Lender hereunder and (iii) the amount of any sum
received by the Agent hereunder from or for the account of the Borrower and each
Lender’s share thereof. The Agent will make reasonable efforts to maintain the
accuracy of the subaccounts referred to in the preceding sentence and to
promptly update such subaccounts from time to time, as necessary.

 

(c) The entries made in the accounts, Register and subaccounts maintained
pursuant to subsection (b) of this Section 3.9 (and, if consistent with the
entries of the Agent, subsection (a)) shall be prima facie evidence of the
existence and amounts of the obligations of the Borrower therein recorded;
provided, however, that the failure of any Lender or the Agent to maintain any
such account, such Register or such subaccount, as applicable, or any error
therein, shall not in any manner affect the obligation of the Borrower to repay
the Loans made by such Lender in accordance with the terms hereof.

 

SECTION 4.

 

ADDITIONAL PROVISIONS REGARDING LOANS

 

4.1. Eurodollar Loan Provisions.

 

(a) Unavailability. In the event that the Agent shall have determined in good
faith (i) that U.S. dollar deposits in the principal amounts requested with
respect to a Eurodollar Loan are not generally available in the London interbank
Eurodollar market or (ii) that reasonable means do not exist for ascertaining
the Eurodollar Rate, the Agent shall, as soon as practicable thereafter, give
notice of such determination to the Borrower and the

 

-33-



--------------------------------------------------------------------------------

Lenders. In the event of any such determination under clauses (i) or (ii) above,
until the Agent shall have advised the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any request by the
Borrower for Eurodollar Loans shall be deemed to be a request for Base Rate
Loans, (B) any request by the Borrower for conversion into or continuation of
Eurodollar Loans shall be deemed to be a request for conversion into or
continuation of Base Rate Loans and (C) any Loans that were to be converted or
continued as Eurodollar Loans on the first day of an Interest Period shall be
converted to or continued as Base Rate Loans.

 

(b) Change in Legality. Notwithstanding any other provision herein, if any
change, after the date hereof, in any law or regulation (including the
introduction of any new law or regulation) or in the interpretation thereof by
any Governmental Authority charged with the administration or interpretation
thereof shall make it unlawful for any Lender to make or maintain any Eurodollar
Loan or to give effect to its obligations as contemplated hereby with respect to
any Eurodollar Loan, then, by written notice to the Borrower and to the Agent,
such Lender may:

 

(A) declare that Eurodollar Loans, and conversions to or continuations of
Eurodollar Loans, will not thereafter be made by such Lender hereunder,
whereupon any request by the Borrower for, or for conversion into or
continuation of, Eurodollar Loans shall, as to such Lender only, be deemed a
request for, or for conversion into or continuation of, Base Rate Loans, unless
such declaration shall be subsequently withdrawn; and

 

(B) require that all outstanding Eurodollar Loans made by it be converted to
Base Rate Loans in which event all such Eurodollar Loans shall be automatically
converted to Base Rate Loans.

 

In the event any Lender shall exercise its rights under clause (A) or (B) above,
all payments and prepayments of principal which would otherwise have been
applied to repay the Eurodollar Loans that would have been made by such Lender
or the converted Eurodollar Loans of such Lender shall instead be applied to
repay the Base Rate Loans made by such Lenders in lieu of, or resulting from the
conversion of, such Eurodollar Loans.

 

(c) Requirements of Law. If at any time a Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to the
making, the commitment to make or the maintaining of any Eurodollar Loan because
of (i) any change, after the date hereof, in any applicable law, governmental
rule, regulation, guideline or order (or in the interpretation or administration
thereof and including the introduction of any new law or governmental rule,
regulation, guideline or such order) including, without limitation, the
imposition, modification or deemed applicability of any reserves, deposits or
similar requirements (such as, for example, but not limited to, a change in
official reserve requirements, but, in all events, excluding reserves required
under Regulation D to the extent

 

-34-



--------------------------------------------------------------------------------

included in the computation of the Adjusted Eurodollar Rate) or (ii) other
circumstances affecting the London interbank Eurodollar market; then the
Borrower shall pay to such Lender promptly upon written demand therefor, such
additional amounts (in the form of an increased rate of, or a different method
of calculating, interest or otherwise as such Lender may determine in its sole
discretion) as may be required to compensate such Lender for such increased
costs or reductions in amounts receivable hereunder.

 

Each determination and calculation made by a Lender under this Section 4.1
shall, absent manifest error, be binding and conclusive on the parties hereto.
Any conversions of Eurodollar Loans made pursuant to this Section 4.1 shall
subject the Borrower to the payments required by Section 4.3. This Section shall
survive termination of this Credit Agreement and the other Credit Documents and
payment of the Loans and LOC Obligations and all other amounts payable
hereunder.

 

4.2. Capital Adequacy.

 

If any Lender has determined that the adoption or effectiveness, after the date
hereof, of any applicable law, rule or regulation regarding capital adequacy, or
any change therein (after the date hereof), or any change in the interpretation
or administration thereof by any Governmental Authority, central bank or
comparable agency charged with the interpretation or administration thereof, or
compliance by such Lender (or its parent corporation) with any request or
directive regarding capital adequacy (whether or not having the force of law) of
any such authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on such Lender’s (or parent corporation’s)
capital or assets as a consequence of its commitments or obligations hereunder
to a level below that which such Lender (or its parent corporation) could have
achieved but for such adoption, effectiveness, change or compliance (taking into
consideration such Lender’s (or parent corporation’s) policies with respect to
capital adequacy), then, upon notice from such Lender, the Borrower shall pay to
such Lender such additional amount or amounts as will compensate such Lender for
such reduction. Each determination by any such Lender of amounts owing under
this Section 4.2 shall, absent manifest error, be conclusive and binding on the
parties hereto. This Section shall survive termination of this Credit Agreement
and the other Credit Documents and payment of the Loans and LOC Obligations and
all other amounts payable hereunder.

 

4.3. Compensation.

 

The Borrower promises to indemnify each Lender and to hold each Lender harmless
from any loss or expense which such Lender may sustain or incur as a consequence
of (a) default by the Borrower in making a borrowing of, conversion into or
continuation of Eurodollar Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Credit Agreement,
(b) default by the Borrower in making any prepayment of a Eurodollar Loan after
the Borrower has given a notice thereof in accordance with the provisions of
this Credit Agreement, (c) the making of a prepayment of Eurodollar

 

-35-



--------------------------------------------------------------------------------

Loans on a day which is not the last day of an Interest Period with respect
thereto and (d) the payment, continuation or conversion of a Eurodollar Loan on
a day which is not the last day of the Interest Period applicable thereto or the
failure to repay a Eurodollar Loan when required by the terms of this Credit
Agreement. Such indemnification may include an amount equal to (i) an amount of
interest calculated at the Eurodollar Rate which would have accrued on the
amount in question, for the period from the date of such prepayment or of such
failure to borrow, convert, continue or repay to the last day of the applicable
Interest Period (or, in the case of a failure to borrow, convert or continue,
the Interest Period that would have commenced on the date of such failure) in
each case at the applicable rate of interest for such Eurodollar Loans provided
for herein minus (ii) the amount of interest (as reasonably determined by such
Lender) which would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the interbank
Eurocurrency market. The agreements in this Section shall survive the
termination of this Credit Agreement and the payment of the Loans and LOC
Obligations and all other amounts payable hereunder.

 

4.4. Taxes.

 

(a) Except as provided below in this Section 4.4, all payments made by the
Borrower under this Credit Agreement and any Notes shall be made free and clear
of, and without deduction or withholding for or on account of, any present or
future income, stamp or other taxes, levies, imposts, duties, charges, fees,
deductions or withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any court, or governmental body, agency or other
official, excluding taxes measured by or imposed upon the net income of any
Lender or its applicable lending office, or any branch or affiliate thereof, and
all franchise taxes, branch taxes, taxes on doing business or taxes on the
capital or net worth of any Lender or its applicable lending office, or any
branch or affiliate thereof, in each case imposed in lieu of net income taxes:
(i) by the jurisdiction under the laws of which such Lender, applicable lending
office, branch or affiliate is organized or is located, or in which its
principal executive office is located, or any nation within which such
jurisdiction is located or any political subdivision thereof; or (ii) by reason
of any connection between the jurisdiction imposing such tax and such Lender,
applicable lending office, branch or affiliate other than a connection arising
solely from such Lender having executed, delivered or performed its obligations,
or received payment under or enforced, this Credit Agreement or any Notes. If
any such non-excluded taxes, levies, imposts, duties, charges, fees, deductions
or withholdings (“Non-Excluded Taxes”) are required to be withheld from any
amounts payable to an Agent or any Lender hereunder or under any Notes, (A) the
amounts so payable to the Agent or such Lender shall be increased to the extent
necessary to yield to the Agent or such Lender (after payment of all
Non-Excluded Taxes) interest or any such other amounts payable hereunder at the
rates or in the amounts specified in this Credit Agreement and any Notes,
provided, however, that the Borrower shall be entitled to deduct and withhold
any Non-Excluded Taxes and shall not be required to increase any such amounts
payable to any Lender that is not organized under the laws of the United States
of America or a state thereof if such Lender fails to comply

 

-36-



--------------------------------------------------------------------------------

with the requirements of paragraph (b) of this Section 4.4 whenever any
Non-Excluded Taxes are payable by the Borrower, and (B) as promptly as possible
after requested, the Borrower shall send to the Agent for its own account or for
the account of such Lender, as the case may be, a certified copy of an original
official receipt received by the Borrower showing payment thereof. If the
Borrower fails to pay any Non-Excluded Taxes when due to the appropriate taxing
authority or fails to remit to the Agent the required receipts or other required
documentary evidence, the Borrower shall indemnify the Agent and any Lender for
any incremental Non-Excluded Taxes, interest or penalties that may become
payable by the Agent or any Lender as a result of any such failure. The
agreements in this Section 4.4 shall survive the termination of this Credit
Agreement and the payment of the Loans and LOC Obligations and all other amounts
payable hereunder.

 

(b) Each Lender that is not incorporated under the laws of the United States of
America or a state thereof shall:

 

(i) on or before the date of any payment by the Borrower under this Credit
Agreement or the Notes to such Lender, deliver to the Borrower and the Agent (x)
two duly completed copies of United States Internal Revenue Service Form W-8BEN
or W-8ECI, or successor applicable form, as the case may be, certifying that it
is entitled to receive payments under this Credit Agreement and any Notes
without deduction or withholding of any United States federal income taxes and
(y) an Internal Revenue Service Form W-8BEN or W-9, or successor applicable
form, as the case may be, certifying that it is entitled to an exemption from
United States backup withholding tax;

 

(A) deliver to the Borrower and the Agent two further copies of any such form or
certification on or before the date that any such form or certification expires
or becomes obsolete and after the occurrence of any event requiring a change in
the most recent form previously delivered by it to the Borrower; and

 

(B) obtain such extensions of time for filing and complete such forms or
certifications as may reasonably be requested by the Borrower or the Agent; or

 

(ii) in the case of any such Lender that is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (A) represent to the Borrower
(for the benefit of the Borrower and the Agent) that it is not a bank within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (B) agree to
furnish to the Borrower, on or before the date of any payment by the Borrower,
with a copy to the Agent, two accurate and complete original signed copies of
Internal Revenue Service Form W-8BEN, or successor applicable form certifying to
such Lender’s legal entitlement at the date of such certificate to an exemption
from U.S. withholding tax under the provisions of Section 881(c) of the Internal
Revenue Code with respect to payments

 

-37-



--------------------------------------------------------------------------------

to be made under this Credit Agreement and any Notes (and to deliver to the
Borrower and the Agent two further copies of such form on or before the date it
expires or becomes obsolete and after the occurrence of any event requiring a
change in the most recently provided form and, if necessary, obtain any
extensions of time reasonably requested by the Borrower or the Agent for filing
and completing such forms), and (C) agree, to the extent legally entitled to do
so, upon reasonable request by the Borrower, to provide to the Borrower (for the
benefit of the Borrower and the Agent) such other forms as may be reasonably
required in order to establish the legal entitlement of such Lender to an
exemption from withholding with respect to payments under this Credit Agreement
and any Notes.

 

Notwithstanding the above, if any change in treaty, law or regulation has
occurred after the date such Person becomes a Lender hereunder which renders all
such forms inapplicable or which would prevent such Lender from duly completing
and delivering any such form with respect to it and such Lender so advises the
Borrower and the Agent, then such Lender shall be exempt from such requirements.
Each Person that shall become a Lender or a participant of a Lender pursuant to
Section 11.3 shall, upon the effectiveness of the related transfer, be required
to provide all of the forms, certifications and statements required pursuant to
this subsection (b); provided that in the case of a participant of a Lender, the
obligations of such participant of a Lender pursuant to this subsection (b)
shall be determined as if the participant of a Lender were a Lender except that
such participant of a Lender shall furnish all such required forms,
certifications and statements to the Lender from which the related participation
shall have been purchased.

 

4.5. Replacement of Lenders.

 

The Agent and each Lender shall use reasonable efforts to avoid or mitigate any
increased cost or suspension of the availability of an interest rate under
Sections 4.1 through 4.4 above to the greatest extent practicable (including
transferring the Loans to another lending office of Affiliate of a Lender)
unless, in the opinion of the Agent or such Lender, such efforts would be likely
to have an adverse effect upon it. In the event a Lender makes a request to the
Borrower for additional payments in accordance with Section 4.1, 4.2 or 4.4,
then, provided that no Default or Event of Default has occurred and is
continuing at such time, the Borrower may, at its own expense (such expense to
include any transfer fee payable to the Agent under Section 11.3(b) and any
expense pursuant to Section 4) and in its sole discretion, require such Lender
to transfer and assign in whole (but not in part), without recourse (in
accordance with and subject to the terms and conditions of Section 11.3(b)), all
of its interests, rights and obligations under this Credit Agreement to an
Eligible Assignee which shall assume such assigned obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that (a)
such assignment shall not conflict with any law, rule or regulation or order of
any court or other Governmental Authority and (b) the Borrower or such assignee
shall have paid to the assigning Lender in immediately available funds the
principal of and interest accrued to the date of such payment on the portion of
the Loans hereunder

 

-38-



--------------------------------------------------------------------------------

held by such assigning Lender and all other amounts owed to such assigning
Lender hereunder, including amounts owed pursuant to Sections 4.1 through 4.4.

 

SECTION 5.

 

CONDITIONS PRECEDENT

 

5.1. Closing Conditions.

 

The obligation of the Lenders to enter into this Credit Agreement and make the
initial Extension of Credit is subject to satisfaction (or waiver) of the
following conditions:

 

(a) Executed Credit Documents. Receipt by the Agent of duly executed copies of
(i) this Credit Agreement, (ii) the Notes and (iii) all other Credit Documents,
each in form and substance acceptable to the Lenders.

 

(b) Corporate Documents. Receipt by the Agent of the following:

 

(i) Charter Documents. Copies of the articles of incorporation or other charter
documents of the Borrower certified to be true and complete as of a recent date
by the appropriate Governmental Authority of the state or other jurisdiction of
its incorporation and certified by a secretary or assistant secretary of the
Borrower to be true and correct as of the Closing Date.

 

(ii) Bylaws. A copy of the bylaws of the Borrower certified by a secretary or
assistant secretary of the Borrower to be true and correct as of the Closing
Date.

 

(iii) Resolutions. Copies of resolutions of the Board of Directors of the
Borrower approving and adopting the Credit Documents to which it is a party, the
transactions contemplated therein and authorizing execution and delivery
thereof, certified by a secretary or assistant secretary of the Borrower to be
true and correct and in force and effect as of the Closing Date.

 

(iv) Good Standing. Copies of (A) certificates of good standing, existence or
its equivalent with respect to the Borrower certified as of a recent date by the
appropriate Governmental Authorities of the state or other jurisdiction of
incorporation and each other jurisdiction in which the failure to so qualify and
be in good standing would have a Material Adverse Effect and (B) to the extent
available, a certificate indicating payment of all corporate franchise taxes
certified as of a recent date by the appropriate Governmental Authorities

 

-39-



--------------------------------------------------------------------------------

of the state or other jurisdiction of incorporation and each other jurisdiction
in which the failure to pay such franchise taxes would have a Material Adverse
Effect.

 

(v) Incumbency. An incumbency certificate of the Borrower certified by a
secretary or assistant secretary of the Borrower to be true and correct as of
the Closing Date.

 

(c) Opinion of Counsel. Receipt by the Agent of an opinion, or opinions, from
legal counsel to the Borrower addressed to the Agent and the Lenders and dated
as of the Closing Date, in each case satisfactory in form and substance to the
Agent.

 

(d) Financial Statements. Receipt and approval by the Lenders of the audited
financial statements of the Borrower and its consolidated subsidiaries, for the
fiscal years ended December 31, 2001 and 2002, including balance sheets and
income and cash flow statements, in each case audited by independent public
accountants of recognized standing and prepared in accordance with GAAP.

 

(e) Fees and Expenses. Payment by the Borrower of all fees and expenses owed by
it to the Lenders and the Agent, including, without limitation, payment to the
Agent of the fees set forth in the Fee Letter.

 

(f) Litigation. Except as disclosed in the Borrower’s Annual Report on Form 10-K
for the year ended December 31, 2002, there shall not exist any action, suit or
investigation, nor shall any action, suit or investigation be pending or
threatened before any arbitrator or Governmental Authority that materially
adversely affects the Borrower or any transaction contemplated hereby or on the
ability of the Borrower to perform its obligations under the Credit Documents.

 

(g) Material Adverse Effect. No event or condition shall have occurred since
December 31, 2002 that has had or would be likely to have a Material Adverse
Effect.

 

(h) Officer’s Certificates. The Agent shall have received a certificate or
certificates executed by the treasurer or assistant treasurer of the Borrower as
of the Closing Date stating that (i) the Borrower is in compliance with all
existing material financial obligations, (ii) no action, suit, investigation or
proceeding is pending or, to his knowledge, threatened in any court or before
any arbitrator or governmental instrumentality that purports to affect the
Borrower or any transaction contemplated by the Credit Documents, if such
action, suit, investigation or proceeding would have or would be reasonably
expected to have a Material Adverse Effect and (iii) immediately after giving
effect to this Credit Agreement, the other Credit Documents and all the
transactions contemplated therein to occur on such date, (A) no Default or Event
of Default exists, (B) all representations and warranties contained herein and
in the other

 

-40-



--------------------------------------------------------------------------------

Credit Documents, are true and correct in all material respects on and as of the
date made, (C) the Borrower is in compliance with the financial covenants set
forth in Sections 7.2(a) and (b) and (D) the Borrower is Solvent.

 

(i) Other. Receipt by the Lenders of such other documents, instruments,
agreements or information as reasonably requested by any Lender.

 

5.2. Conditions to Loans and Letters of Credit.

 

In addition to the conditions precedent stated elsewhere herein, the Lenders
shall not be obligated to make new Loans nor shall the Issuing Lender be
required to issue a Letter of Credit unless:

 

(a) Request. The Borrower shall have timely delivered (i) in the case of any new
Revolving-A Loan, a duly executed and completed Notice of Borrowing and (ii) in
the case of any Letter of Credit, an appropriate request for issuance, in each
case in conformance with all the terms and conditions of this Credit Agreement.

 

(b) Representations and Warranties. The representations and warranties made by
the Borrower herein are true and correct in all material respects at and as if
made as of the date of the funding of the Loans or the issuance of the Letters
of Credit.

 

(c) No Default. No Default or Event of Default shall exist or be continuing
either prior to or after giving effect thereto.

 

(d) Availability. Immediately after giving effect to the making of a Revolving-A
Loan (and the application of the proceeds thereof) or to the issuance of a
Letter of Credit, as the case may be, the sum of the Revolving-A Loans
outstanding plus LOC Obligations outstanding shall not exceed the Revolving-A
Loan Commitment.

 

The delivery of each Notice of Borrowing and each request for a Letter of Credit
shall constitute a representation and warranty by the Borrower of the
correctness of the matters specified in subsections (b), (c) and (d) above.

 

-41-



--------------------------------------------------------------------------------

 

SECTION 6.

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower hereby represents and warrants to each Lender that:

 

6.1. Organization and Good Standing.

 

The Borrower (a) is a corporation duly incorporated, validly existing and in
good standing under the laws of the jurisdiction of its incorporation, (b) is
duly qualified and in good standing as a foreign corporation authorized to do
business in every jurisdiction where the failure to so qualify would have a
Material Adverse Effect and (c) has the requisite corporate power and authority
to own its properties and to carry on its business as now conducted and as
proposed to be conducted.

 

6.2. Due Authorization.

 

The Borrower (a) has the requisite corporate power and authority to execute,
deliver and perform this Credit Agreement and the other Credit Documents and to
incur the obligations herein and therein provided for and (b) is duly authorized
to, and has been authorized by all necessary corporate action to, execute,
deliver and perform this Credit Agreement and the other Credit Documents.

 

6.3. No Conflicts.

 

Neither the execution and delivery of the Credit Documents, nor the consummation
of the transactions contemplated therein, nor performance of and compliance with
the terms and provisions thereof by the Borrower will (a) violate or conflict
with any provision of its organizational documents or bylaws, (b) violate,
contravene or materially conflict with any law (including without limitation,
the Public Utility Holding Company Act of 1935, as amended), regulation
(including without limitation, Regulation U, Regulation X and any regulation
promulgated by the Federal Energy Regulatory Commission), order, writ, judgment,
injunction, decree or permit applicable to it, (c) violate, contravene or
materially conflict with contractual provisions of, or cause an event of default
under, any indenture, loan agreement, mortgage, deed of trust, contract or other
agreement or instrument to which it is a party or by which it may be bound, the
violation of which could have a Material Adverse Effect or (d) result in or
require the creation of any Lien upon or with respect to its properties.

 

6.4. Consents.

 

No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third party is
required in connection with the execution, delivery or performance of this
Credit Agreement or any of the other Credit Documents that has not been
obtained.

 

6.5. Enforceable Obligations.

 

This Credit Agreement and the other Credit Documents have been duly executed and
delivered and constitute legal, valid and binding obligations of the Borrower
enforceable against the Borrower in accordance with their respective terms,
except as may be

 

-42-



--------------------------------------------------------------------------------

limited by bankruptcy or insolvency laws or similar laws affecting creditors’
rights generally or by general equitable principles.

 

6.6. Financial Condition.

 

(a) The financial statements delivered to the Lenders pursuant to Section 5.1(d)
and pursuant to Sections 7.1(a) and (b): (i) have been prepared in accordance
with GAAP (subject to the provisions of Section 1.3) and (ii) present fairly the
financial condition, results of operations and cash flows of the Borrower and
its Subsidiaries as of such date and for such periods.

 

(b) Since December 31, 2002, there has been no sale, transfer or other
disposition by the Borrower of any material part of the business or property of
the Borrower, and no purchase or other acquisition by the Borrower of any
business or property (including any capital stock of any other Person) material
in relation to the financial condition of the Borrower, in each case, which is
not (i) reflected in the most recent financial statements delivered to the
Lenders pursuant to Section 7.1 or in the notes thereto or (ii) otherwise
permitted by the terms of this Credit Agreement and communicated to the Agent.

 

6.7. No Material Change.

 

Since December 31, 2002, there has been no development or event relating to or
affecting the Borrower which has had or would be reasonably expected to have a
Material Adverse Effect.

 

6.8. No Default.

 

The Borrower is not in default in any respect under any contract, lease, loan
agreement, indenture, mortgage, security agreement or other agreement or
obligation to which it is a party or by which any of its properties is bound
which default would have or would be reasonably expected to have a Material
Adverse Effect. No Default or Event of Default presently exists and is
continuing.

 

6.9. Indebtedness.

 

As of December 31, 2002, the Borrower has no Indebtedness except as disclosed in
the financial statements referenced in Section 5.1(d).

 

6.10. Litigation.

 

There are no actions, suits, investigations or legal, equitable, arbitration or
administrative proceedings, pending or, to the knowledge of the Borrower,
threatened against the Borrower which has had or would be reasonably expected to
have a Material Adverse Effect.

 

-43-



--------------------------------------------------------------------------------

6.11. Taxes.

 

The Borrower has filed, or caused to be filed, all material tax returns
(federal, state, local and foreign) required to be filed and paid all amounts of
taxes shown thereon to be due (including interest and penalties) and has paid
all other taxes, fees, assessments and other governmental charges (including
mortgage recording taxes, documentary stamp taxes and intangibles taxes) owing
by it, except for such taxes which are not yet delinquent or that are being
contested in good faith and by proper proceedings, and against which adequate
reserves are being maintained in accordance with GAAP. As of the date of this
Agreement, the Borrower is not aware of any proposed tax assessments against it
which have had or would be reasonably expected to have a Material Adverse
Effect.

 

6.12. Compliance with Law.

 

The Borrower is in compliance with all material laws, rules, regulations, orders
and decrees applicable to it or to its properties.

 

6.13. ERISA.

 

Except as would not result or be reasonably expected to result in a Material
Adverse Effect:

 

(a) During the five-year period prior to the date on which this representation
is made or deemed made: (i) no Termination Event has occurred, and, to the best
knowledge of the Borrower, no event or condition has occurred or exists as a
result of which any Termination Event would be reasonably expected to occur,
with respect to any Plan; (ii) no “accumulated funding deficiency,” as such term
is defined in Section 302 of ERISA and Section 412 of the Code, whether or not
waived, has occurred with respect to any Plan; (iii) each Plan has been
maintained, operated, and funded in compliance with its own terms and in
material compliance with the provisions of ERISA, the Code, and any other
applicable federal or state laws; and (iv) no Lien in favor or the PBGC or a
Plan has arisen or is reasonably likely to arise on account of any Plan.

 

(b) No liability has been or is reasonably expected by the Borrower to be
incurred under Sections 4062, 4063 or 4064 of ERISA with respect to any Single
Employer Plan by the Borrower or any of its Subsidiaries.

 

(c) The actuarial present value of all “benefit liabilities” under each Single
Employer Plan (determined within the meaning of Section 401(a)(2) of the Code,
utilizing the actuarial assumptions used to fund such Plans), whether or not
vested, did not, as of the last annual valuation date prior to the date on which
this representation is made or deemed made, exceed the current value of the
assets of such Plan allocable to such accrued liabilities, except as disclosed
in the Borrower’s financial statements.

 

-44-



--------------------------------------------------------------------------------

(d) Neither the Borrower nor any ERISA Affiliate has incurred, or, to the best
knowledge of the Borrower, is reasonably expected to incur, any withdrawal
liability under ERISA to any Multiemployer Plan or Multiple Employer Plan.
Neither the Borrower nor any ERISA Affiliate has received any notification that
any Multiemployer Plan is in reorganization (within the meaning of Section 4241
of ERISA), is insolvent (within the meaning of Section 4245 of ERISA), or has
been terminated (within the meaning of Title IV of ERISA), and no Multiemployer
Plan is, to the best knowledge of the Borrower, reasonably expected to be in
reorganization, insolvent, or terminated.

 

(e) No prohibited transaction (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) or breach of fiduciary responsibility has occurred
with respect to a Plan which has subjected or would be reasonably likely to
subject the Borrower or any ERISA Affiliate to any liability under Sections 406,
409, 502(i), or 502(l) of ERISA or Section 4975 of the Code, or under any
agreement or other instrument pursuant to which the Borrower or any ERISA
Affiliate has agreed or is required to indemnify any person against any such
liability.

 

(f) The present value (determined using actuarial and other assumptions which
are reasonable with respect to the benefits provided and the employees
participating) of the liability of the Borrower and each ERISA Affiliate for
post-retirement welfare benefits to be provided to their current and former
employees under Plans which are welfare benefit plans (as defined in Section
3(l) of ERISA), net of all assets under all such Plans allocable to such
benefits, are reflected on the financial statements referenced in Section 7.1 in
accordance with FASB 106.

 

(g) Each Plan which is a welfare plan (as defined in Section 3(l) of ERISA) to
which Sections 601-609 of ERISA and Section 4980B of the Code apply has been
administered in compliance in all material respects with such sections.

 

6.14. Use of Proceeds; Margin Stock.

 

The proceeds of the Loans hereunder will be used solely for the purposes
specified in Section 7.9. None of such proceeds will be used (a) in violation of
Regulation U or Regulation X (i) for the purpose of purchasing or carrying any
“margin stock” as defined in Regulation U or Regulation X or (ii) for the
purpose of reducing or retiring any Indebtedness which was originally incurred
to purchase or carry “margin stock” or (b) for the acquisition of another Person
unless the board of directors (or other comparable governing body) or
stockholders, as appropriate, of such Person has approved such acquisition.

 

6.15. Government Regulation.

 

The Borrower is an exempt holding company by order of the United States
Securities and Exchange Commission under Section 3(a)(1) of the Public Utility
Holding Company

 

-45-



--------------------------------------------------------------------------------

Act of 1935 (as amended, the “Utility Act”), and accordingly is exempt from the
provisions of the Utility Act other than with respect to certain acquisitions of
securities of a public utility. The Borrower is not an “investment company”
registered or required to be registered under the Investment Company Act of
1940, as amended, or controlled by such a company.

 

6.16. Solvency.

 

The Borrower is and, after the consummation of the transactions contemplated by
this Credit Agreement, will be Solvent.

 

6.17. Disclosure.

 

Neither this Credit Agreement nor any financial statements delivered to the
Lenders nor any other document, certificate or statement furnished to the
Lenders by or on behalf of the Borrower in connection with the transactions
contemplated hereby contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained
therein or herein, taken as a whole, not misleading.

 

6.18. Environmental Matters.

 

Except as would not result or be reasonably expected to result in a Material
Adverse Effect: (a) each of the properties of the Borrower (the “Properties”)
and all operations at the Properties are in compliance with all applicable
Environmental Laws, (b) there is no violation of any Environmental Law with
respect to the Properties or the businesses operated by the Borrower (the
“Businesses”), and (c) there are no conditions relating to the Businesses or
Properties that would reasonably be expected to give rise to a liability under
any applicable Environmental Laws.

 

-46-



--------------------------------------------------------------------------------

 

SECTION 7.

 

AFFIRMATIVE COVENANTS

 

The Borrower hereby covenants and agrees that so long as this Credit Agreement
is in effect and until the Loans and LOC Obligations, together with interest,
fees and other obligations hereunder, have been paid in full and the Commitments
and Letters of Credit hereunder shall have terminated:

 

7.1. Information Covenants.

 

The Borrower will furnish, or cause to be furnished, to the Agent:

 

(a) Annual Financial Statements. As soon as available, and in any event within
120 days after the close of each fiscal year of the Borrower, a consolidated
balance sheet and income statement of the Borrower and its Subsidiaries, as of
the end of such fiscal year, together with a common stock equity statement which
includes retained earnings and a consolidated statement of cash flows for such
fiscal year, setting forth in comparative form figures for the preceding fiscal
year, all such financial information described above to be in reasonable form
and detail and audited by independent certified public accountants of recognized
national standing reasonably acceptable to the Agent and whose opinion shall be
to the effect that such financial statements have been prepared in accordance
with GAAP (except for changes with which such accountants concur) and shall not
be limited as to the scope of the audit or qualified in any respect. The Lenders
agree that delivery of the Borrower’s Form 10-K will meet the financial
information requirements of this Section 7.1(a).

 

(b) Quarterly Financial Statements. As soon as available, and in any event
within 60 days after the close of each fiscal quarter of the Borrower (other
than the fourth fiscal quarter, in which case 120 days after the end thereof) a
consolidated balance sheet and income statement of the Borrower and its
Subsidiaries, as of the end of such fiscal quarter, together with a related
consolidated statement of cash flows for such fiscal quarter in each case
setting forth in comparative form figures for the corresponding period of the
preceding fiscal year, all such financial information described above to be in
reasonable form and detail and reasonably acceptable to the Agent, and
accompanied by the review letter required to be filed with the Borrower’s
quarterly reports on Form 10-Q pursuant to Section 10-01(d) of Regulation S-X,
if any, and a certificate of the treasurer or assistant treasurer of the
Borrower to the effect that such quarterly financial statements fairly present
in all material respects the financial condition of the Borrower and have been
prepared in accordance with GAAP, subject to changes resulting from audit and
normal year-end audit adjustments. The Lenders agree that the delivery of the
Borrower’s Form 10-Q will meet the financial information requirements of this
Section 7.1(b).

 

(c) Officer’s Certificate. At the time of delivery of the financial statements
provided for in Sections 7. 1(a) and 7.1(b) above (and within 60 days after the
end of the fourth fiscal quarter of the Borrower), a certificate of the
treasurer or assistant treasurer of the Borrower, substantially in the form of
Exhibit 7.1(c), (i) demonstrating compliance with the financial covenants
contained in Sections 7.2(a) and (b) by calculation thereof as of the end of
each such fiscal period, (ii) stating that no Default or Event of Default
exists, or if any Default or Event of Default does exist, specifying the nature
and extent thereof and what action the Borrower proposes to take with respect
thereto and (iii) confirming the then existing senior unsecured debt ratings of
the Borrower.

 

-47-



--------------------------------------------------------------------------------

(d) Reports. Promptly upon transmission or receipt thereof, copies of any
filings and registrations with, and reports to or from, the Securities and
Exchange Commission, or any successor agency, and copies of all financial
statements, proxy statements, notices and reports as the Borrower shall send to
its shareholders.

 

(e) Notices. Upon the Borrower obtaining knowledge thereof, the Borrower will
give written notice to the Agent immediately of (i) the occurrence of an event
or condition consisting of a Default or Event of Default, specifying the nature
and existence thereof and what action the Borrower proposes to take with respect
thereto, and (ii) the occurrence of any of the following with respect to the
Borrower: (A) the pendency or commencement of any litigation, arbitral or
governmental proceeding against the Borrower the claim of which is in excess of
$50,000,000 or which, if adversely determined, would have or be reasonably
likely to have a Material Adverse Effect or (B) the institution of any
proceedings against the Borrower with respect to, or the receipt of notice by
such Person of potential liability or responsibility for violation, or alleged
violation of any federal, state or local law, rule or regulation, the violation
of which would likely have a Material Adverse Effect.

 

(f) ERISA. Upon the Borrower or any ERISA Affiliate obtaining knowledge thereof,
the Borrower will give written notice to the Agent and each of the Lenders
promptly (and in any event within five Business Days) of: (i) any event or
condition, including, but not limited to, any Reportable Event, that
constitutes, or would be reasonably expected to lead to, a Termination Event;
(ii) with respect to any Multiemployer Plan, the receipt of notice as prescribed
in ERISA or otherwise of any withdrawal liability assessed against the Borrower
or any of their ERISA Affiliates, or of a determination that any Multiemployer
Plan is in reorganization or insolvent (both within the meaning of Title IV of
ERISA); (iii) the failure to make full payment on or before the due date
(including extensions) thereof of all amounts which the Borrower or any of its
Subsidiaries or ERISA Affiliates is required to contribute to each Plan pursuant
to its terms and as required to meet the minimum funding standard set forth in
ERISA and the Code with respect thereto; or (iv) any change in the funding
status of any Plan that would be reasonably expected to have a Material Adverse
Effect; together, with a description of any such event or condition or a copy of
any such notice and a statement by an officer of the Borrower briefly setting
forth the details regarding such event, condition, or notice, and the action, if
any, which has been or is being taken or is proposed to be taken by the Borrower
with respect thereto. Promptly upon request, the Borrower shall furnish the
Agent and each of the Lenders with such additional information concerning any
Plan as may be reasonably requested, including, but not limited to, copies of
each annual report/return (Form 5500 series), as well as all schedules and
attachments thereto required to be filed with the Department of Labor and/or the
Internal Revenue Service pursuant to ERISA and the Code, respectively, for each
“plan-year” (within the meaning of Section 3(39) of ERISA).

 

-48-



--------------------------------------------------------------------------------

(g) Other Information. With reasonable promptness upon any such request, such
other information regarding the business, properties or financial condition of
the Borrower as the Agent or the Required Lenders may reasonably request.

 

7.2. ii. Total Funded Debt to Capitalization.

 

The ratio of (a) Total Funded Debt to (b) Capitalization shall at all times be
less than or equal to .70 to 1.0. If the accounting treatment of trust preferred
securities changes as proposed in the Financial Accounting Standards Board
Exposure Draft, “Accounting for Financial Instruments with Characteristics of
Liabilities, Equity, or Both,” dated October 27, 2000, the calculation required
under this Section 7.2(a) shall be made without regard to such change.

 

(a) Interest Coverage Ratio.

 

The Borrower will not permit its ratio of Consolidated EBITDA to Consolidated
Interest Expense for any consecutive four quarter period to be less than 2.5 to
1.0. If the accounting treatment of trust preferred securities changes as
proposed in the Financial Accounting Standards Board Exposure Draft, “Accounting
for Financial Instruments with Characteristics of Liabilities, Equity, or Both,”
dated October 27, 2000, the calculation required under this Section 7.2(b) shall
be made without regard to such change. Attached as Schedule 7.2(b) is a
calculation of Consolidated EBITDA to Consolidated Interest Expense for the four
quarter period ended December 31, 2002.

 

7.3. Preservation of Existence and Franchises.

 

The Borrower will do all things necessary to preserve and keep in full force and
effect its existence, and material rights, franchises and authority.

 

7.4. Books and Records.

 

Subject to Section 1.3, the Borrower will keep complete and accurate books and
records of its transactions in accordance with good accounting practices on the
basis of GAAP (including the establishment and maintenance of appropriate
reserves).

 

7.5. Compliance with Law.

 

The Borrower will comply with all laws, rules, regulations and orders, and all
applicable restrictions imposed by all Governmental Authorities, applicable to
it and its property, if the failure to comply would have or be reasonably
expected to have a Material Adverse Effect.

 

-49-



--------------------------------------------------------------------------------

7.6. Payment of Taxes and Other Indebtedness.

 

The Borrower will pay, settle or discharge (a) all material taxes, assessments
and governmental charges or levies imposed upon it, or upon its income or
profits, or upon any of its properties, before they shall become delinquent, (b)
all lawful claims (including claims for labor, materials and supplies) which, if
unpaid, might give rise to a Lien upon any of its properties, and (c) all of its
other Indebtedness as it shall become due (to the extent such repayment is not
otherwise prohibited by this Credit Agreement); provided, however, that the
Borrower shall not be required to pay any such tax, assessment, charge, levy,
claim or Indebtedness which is being contested in good faith by appropriate
proceedings and as to which adequate reserves therefor have been established in
accordance with GAAP, unless the failure to make any such payment (i) would give
rise to an immediate right to foreclose or collect on a Lien securing such
amounts or (ii) would have or reasonably be expected to have a Material Adverse
Effect.

 

7.7. Insurance.

 

The Borrower will at all times maintain in full force and effect insurance
(including worker’s compensation insurance, liability insurance, casualty
insurance and business interruption insurance) in such amounts, covering such
risks and liabilities and with such deductibles or self-insurance retentions as
are in accordance with normal industry practice.

 

7.8. Performance of Obligations.

 

The Borrower will perform in all material respects all of its obligations under
the terms of all material agreements, indentures, mortgages, security agreements
or other debt instruments to which it is a party or by which it is bound and
which pertain to Indebtedness in excess of $50,000,000.

 

7.9. Use of Proceeds.

 

The proceeds of the Loans may be used solely (a) to provide working capital and
(b) for other general corporate purposes; provided that proceeds of the Loans
may not be used to acquire another Person unless the board of directors (or
other comparable body) or shareholders, as appropriate, of such Person has
approved such acquisition. The Borrower will use the Letters of Credit solely
for the purposes set forth in Section 2.2(a).

 

7.10. Audits/Inspections.

 

Upon reasonable notice and during normal business hours, the Borrower will
permit representatives appointed by the Agent, including, without limitation,
independent accountants, agents, attorneys, and appraisers to visit and inspect
the Borrower’s property, including its books and records, its accounts
receivable and inventory, the Borrower’s facilities and its other business
assets, and to make photocopies or photographs thereof and to write

 

-50-



--------------------------------------------------------------------------------

down and record any information such representative obtains and shall permit the
Agent or its representatives to investigate and verify the accuracy of
information provided to the Lenders and to discuss all such matters with the
officers, employees and representatives of the Borrower.

 

SECTION 8.

 

NEGATIVE COVENANTS

 

The Borrower hereby covenants and agrees that so long as this Credit Agreement
is in effect and until the Loans and LOC Obligations, together with interest,
fees and other obligations hereunder, have been paid in full and the Commitments
and Letters of Credit hereunder shall have terminated:

 

8.1. Nature of Business.

 

The Borrower will not alter in any material respect the character of its
business from that conducted as of the Closing Date; provided that the foregoing
shall not prevent the disposition of assets, business or operations permitted by
Section 8.3 below so long as the Borrower shall have complied with all other
terms and conditions of this Agreement.

 

8.2. Consolidation and Merger.

 

The Borrower will not enter into any transaction of merger or consolidation or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); provided that a Person may be merged or consolidated with or into
the Borrower; so long as (a) the Borrower shall be the continuing or surviving
corporation and (b) immediately before and after such merger or consolidation
there does not exist a Default or an Event of Default.

 

8.3. Sale or Lease of Assets.

 

Within any twelve month period, the Borrower will not, and will not permit its
Subsidiaries to, convey, sell, lease, transfer or otherwise dispose of assets,
business or operations with a fair market value in excess of twenty-five percent
(25%) of Total Assets, as calculated as of the end of the most recent fiscal
quarter.

 

8.4. Arm’s-Length Transactions.

 

The Borrower will not enter into any transaction or series of transactions,
whether or not in the ordinary course of business, with any officer or director
other than on

 

-51-



--------------------------------------------------------------------------------

terms and conditions substantially as favorable than would be obtainable in a
comparable arm’s-length transaction with a Person other than an officer or
director.

 

8.5. Fiscal Year.

 

The Borrower will not change its fiscal year (a) without prior written
notification to the Lenders and (b) if such change would materially affect the
Lenders’ ability to read and interpret the financial statements delivered
pursuant to Section 7.1 or calculate the financial covenant in Section 7.2(a) or
(b).

 

8.6. Liens.

 

The Borrower will not contract, create, incur, assume or permit to exist any
Lien with respect to any of its property or assets of any kind (whether real or
personal, tangible or intangible), whether now owned or after acquired, except
for the following: (a) Liens securing Borrower Obligations, (b) Liens for taxes
not yet due or Liens for taxes being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established (and as to which the property subject to any such Lien is not
yet subject to foreclosures, sale or loss on account thereof), (c) Liens in
respect of property imposed by law arising in the ordinary course of business
such as materialmen’s, mechanics’, warehousemen’s, carriers’, landlords’ and
other nonconsensual statutory Liens which are not yet due and payable, which
have been in existence less than 90 days or which are being contested in good
faith by appropriate proceedings for which adequate reserves determined in
accordance with GAAP have been established (and as to which the property subject
to any such Lien is not yet subject to foreclosure, sale or loss on account
thereof), (d) pledges or deposits made in the ordinary course of business to
secure payment of worker’s compensation insurance, unemployment insurance,
pensions or social security programs, (e) Liens arising from good faith deposits
in connection with or to secure performance of tenders, bids, leases, government
contracts, performance and return-of-money bonds and other similar obligations
incurred in the ordinary course of business (other than obligations in respect
of the payment of borrowed money), (f) Liens arising from good faith deposits in
connection with or to secure performance of statutory obligations and surety and
appeal bonds, (g) easements, rights-of-way, restrictions (including zoning
restrictions), minor defects or irregularities in title and other similar
charges or encumbrances not, in any material respect, impairing the use of the
encumbered property for its intended purposes, (h) judgment Liens that would not
constitute an Event of Default, (i) Liens arising by virtue of any statutory or
common law provision relating to banker’s liens, rights of set-off or similar
rights as to deposit accounts or other funds maintained with a creditor
depository institution, (j) any Lien created or arising over any property which
is acquired, constructed or created by the Borrower, but only if (i) such Lien
secures only principal amounts (not exceeding the cost of such acquisition,
construction or creation) raised for the purposes of such acquisition,
construction or creation together with any costs, expenses, interest and fees
incurred in relation thereto or a guarantee given in respect thereof, (ii) such
Lien is created or arises on or before 180 days after the completion of

 

-52-



--------------------------------------------------------------------------------

such acquisition, construction or creation and (iii) such Lien is confined
solely to the property so acquired, constructed or created and any improvements
thereto, (k) any Lien on any property or assets acquired from a Person which is
merged with or into the Borrower in accordance with Section 8.2, and is not
created in anticipation of any such transaction, (l) any Lien on any property or
assets existing at the time of acquisition of such property or assets by the
Borrower and which is not created in anticipation of such acquisition, (m) any
extension, renewal or replacement (or successive extensions, renewals or
replacements), as a whole or in part, of any Liens referred to in the foregoing
clauses (a) through (l), for amounts not exceeding the principal amount of the
Indebtedness secured by the Lien so extended, renewed or replaced; provided that
such extension, renewal or replacement Lien is limited to all or a part of the
same property or assets that were covered by the Lien extended, renewed or
replaced (plus improvements on such property or assets) and (n) other Liens not
previously described in clauses (a) through (m) above to the extent such Liens,
in the aggregate, do not secure Indebtedness exceeding 15% of Total Assets.

 

8.7. Negative Pledge on Utility Stock.

 

For the duration of this Credit Agreement, the Borrower will not create or incur
or allow any of its Subsidiaries to create or incur any pledge or security
interest on any of the capital stock of Wisconsin Electric Power Company or
Wisconsin Gas Company held by the Borrower or one of its Subsidiaries as of the
date of this Credit Agreement.

 

SECTION 9.

 

EVENTS OF DEFAULT

 

9.1. Events of Default.

 

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

 

(a) Payment. The Borrower shall: (i) default in the payment when due of any
principal of any of the Loans or any reimbursement obligations arising from
drawings under Letters of Credit; or (ii) default, and such default shall
continue for three or more Business Days, in the payment when due of any
interest on the Loans, of interest or fees on Letters of Credit or of any fees
or other amounts owing hereunder, under any of the other Credit Documents or in
connection herewith.

 

(b) Representations. Any representation, warranty or statement made or deemed to
be made by the Borrower herein, in any of the other Credit Documents, or in any
statement or certificate delivered or required to be delivered pursuant hereto
or

 

-53-



--------------------------------------------------------------------------------

thereto shall prove untrue in any material respect on the date as of which it
was deemed to have been made.

 

(c) Covenants. The Borrower shall:

 

(i) default in the due performance or observance of any term, covenant or
agreement contained in Sections 7.2(a) or (b), 8.2, 8.3 or 8.6; or

 

(ii) default in the due performance or observance by it of any term, covenant or
agreement contained in Sections 7.1, 7.3, 7.4, 7.5, 7.10, 8.1, 8.4 or 8.5 and
such default shall continue unremedied for a period of five Business Days after
the earlier of the Borrower becoming aware of such default or notice thereof
given by the Agent; or

 

(iii) default in the due performance or observance by it of any term, covenant
or agreement (other than those referred to in subsections (a), (b), (c)(i), or
(c)(ii) of this Section 9.1) contained in this Credit Agreement or any other
Credit Document and such default shall continue unremedied for a period of at
least 30 days after the earlier of the Borrower becoming aware of such default
or notice thereof given by the Agent.

 

(d) Credit Documents. Any Credit Document shall fail to be in full force and
effect or the Borrower shall so assert or any Credit Document shall fail to give
the Agent and/or the Lenders the rights, powers and privileges purported to be
created thereby.

 

(e) Bankruptcy, etc. The occurrence of any of the following with respect to the
Borrower (i) a court or governmental agency having jurisdiction in the premises
shall enter a decree or order for relief in respect of the Borrower in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or appoint a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official of the Borrower or for any
substantial part of its property or ordering the winding up or liquidation of
its affairs; or (ii) an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect is commenced against
the Borrower and such petition remains unstayed and in effect for a period of 60
consecutive days; or (iii) the Borrower shall commence a voluntary case under
any applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or consent to the entry of an order for relief in an involuntary case
under any such law, or consent to the appointment or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of such Person or any substantial part of its property or make any
general assignment for the benefit of creditors; or (iv) the Borrower shall
admit in writing its inability to pay its debts generally as they become due or
any action shall be taken by such Person in furtherance of any of the aforesaid
purposes.

 

-54-



--------------------------------------------------------------------------------

(f) Defaults Under Other Agreements. 1. The Borrower shall default in the due
performance or observance (beyond the applicable grace period with respect
thereto) of any material obligation or condition of any contract or lease to
which it is a party, if such default constitutes or would reasonably be expected
to constitute a Material Adverse Effect.

 

(i) With respect to any Indebtedness in excess of $50,000,000 (other than
Indebtedness outstanding under this Credit Agreement) of the Borrower (i) the
Borrower shall (A) default in any payment (beyond the applicable grace period
with respect thereto, if any) with respect to any such Indebtedness, or (B)
default (after giving effect to any applicable grace period) in the observance
or performance relating to such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event or
condition shall occur or condition exist, the effect of which default or other
event or condition is to cause, or permit, the holder of the holders of such
Indebtedness (or trustee or agent on behalf of such holders) to cause
(determined without regard to whether any notice or lapse of time is required)
any such Indebtedness to become due prior to its stated maturity; or (ii) any
such Indebtedness shall be declared due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment prior to the stated
maturity thereof; or (iii) any such Indebtedness shall mature and remain unpaid.

 

(ii) An Event of Default shall exist under the terms of the Third Amended and
Restated 364 Day Credit Agreement.

 

(g) Judgments. One or more judgments, orders, or decrees shall be entered
against the Borrower involving a liability of $50,000,000 or more, in the
aggregate (to the extent not paid or covered by insurance provided by a carrier
who has acknowledged coverage), and such judgments, orders or decrees shall
continue unsatisfied, undischarged and unstayed for a period ending on the first
to occur of (i) the last day on which such judgment, order or decree becomes
final and unappealable and, where applicable, with the status of a judicial lien
or (ii) 60 days; provided that if such judgment, order or decree provides for
periodic payments over time then the Borrower shall have a grace period of 30
days with respect to each such periodic payment.

 

(i) ERISA. The occurrence of any of the following events or conditions if any of
the same would be reasonably expected to have a Material Adverse Effect: (A) any
“accumulated funding deficiency,” as such term is defined in Section 302 of
ERISA and Section 412 of the Code, whether or not waived, shall exist with
respect to any Plan, or any lien shall arise on the assets of the Borrower or
any ERISA Affiliate in favor of the PBGC or a Plan; (B) a Termination Event
shall occur with respect to a Single Employer Plan, which is, in the reasonable
opinion of the Agent, likely to result in the termination of such Plan for
purposes of Title IV of ERISA; (C) a Termination Event shall occur with respect
to a Multiemployer Plan or Multiple Employer Plan,

 

-55-



--------------------------------------------------------------------------------

which is, in the reasonable opinion of the Agent, likely to result in (i) the
termination of such Plan for purposes of Title IV of ERISA, or (ii) the Borrower
or any ERISA Affiliate incurring any liability in connection with a withdrawal
from, reorganization of (within the meaning of Section 4241 of ERISA), or
insolvency (within the meaning of Section 4245 of ERISA) of such Plan; or (D)
any prohibited transaction (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) or breach of fiduciary responsibility shall occur
which would be reasonably expected to subject the Borrower or any ERISA
Affiliate to any liability under Sections 406, 409, 502(i), or 502(l) of ERISA
or Section 4975 of the Code, or under any agreement or other instrument pursuant
to which the Borrower or any ERISA Affiliate has agreed or is required to
indemnify any person against any such liability.

 

(h) Change of Control. The occurrence of any Change of Control.

 

9.2. Acceleration; Remedies.

 

Upon the occurrence of an Event of Default, and at any time thereafter unless
and until such Event of Default has been waived by the Required Lenders (or the
Lenders as may be required hereunder) the Agent may, and shall, upon the request
and direction of the Required Lenders, by written notice to the Borrower take
any of the following actions without prejudice to the rights of the Agent or any
Lender to enforce its claims against the Borrower, except as otherwise
specifically provided for herein:

 

(i) Termination of Commitments. Declare the Commitments terminated whereupon the
Commitments shall be immediately terminated.

 

(ii) Acceleration of Loans. Declare the unpaid amount of all Borrower
Obligations to be due whereupon the same shall be immediately due and payable,
and the Borrower shall become immediately obligated to provide cash collateral
for all LOC Obligations, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower.

 

(iii) Cash Collateral. Direct the Borrower to pay (and the Borrower agrees that
upon receipt of such notice, or upon the occurrence of an Event of Default under
Section 9.1(e), it will immediately pay) to the Agent additional cash, to be
held by the Agent, for the benefit of the Lenders, in a cash collateral account
as additional security for the LOC Obligations in respect of subsequent drawings
under all then outstanding Letters of Credit in an amount equal to the maximum
aggregate amount which may be drawn under all Letters of Credits then
outstanding.

 

(iv) Enforcement of Rights. Enforce any and all rights and interests created and
existing under the Credit Documents, including, without limitation, all rights
of set-off.

 

-56-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if an Event of Default specified in Section
9.1(e) shall occur, then the Commitments shall automatically terminate and all
Loans, all accrued interest in respect thereof, all accrued and unpaid fees and
other indebtedness or obligations owing to the Lenders and the Agent hereunder
shall immediately become due and payable without the giving of any notice or
other action by the Agent or the Lenders.

 

Notwithstanding the fact that enforcement powers reside primarily with the
Agent, each Lender has, to the extent permitted by law, a separate right of
payment and shall be considered a separate “creditor” holding a separate “claim”
within the meaning of Section 101(5) of the Bankruptcy Code or any other
insolvency statute.

 

9.3. Allocation of Payments After Event of Default.

 

Notwithstanding any other provisions of this Credit Agreement, after the
occurrence of an Event of Default, all amounts collected or received by the
Agent or any Lender on account of amounts outstanding under any of the Credit
Documents shall be paid over or delivered as follows:

 

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Agent or any of
the Lenders in connection with enforcing the rights of the Lenders under the
Credit Documents, pro rata as set forth below;

 

SECOND, to payment of any fees owed to the Agent or any Lender, pro rata as set
forth below;

 

THIRD, to the payment of all accrued interest payable to the Lenders hereunder,
pro rata as set forth below;

 

FOURTH, to the payment of the outstanding principal amount of the Loans and
unreimbursed drawings under Letters of Credit, and to the payment or cash
collateralization of the outstanding LOC Obligations, pro rata as set forth
below;

 

FIFTH, to all other obligations which shall have become due and payable under
the Credit Documents and not repaid pursuant to clauses “FIRST” through “FOURTH”
above; and

 

SIXTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

 

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (b) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Loans and
LOC Obligations held by such Lender bears to the aggregate then

 

-57-



--------------------------------------------------------------------------------

outstanding Loans and LOC Obligations) of amounts available to be applied; and
(c) to the extent that any amounts available for distribution pursuant to clause
“FOURTH” above are attributable to the issued but undrawn amount of outstanding
Letters of Credit, such amounts shall be held by the Agent in a cash collateral
account and applied (x) first, to reimburse the Issuing Lender from time to time
for any drawings under such Letters of Credit and (y) then, following the
expiration of all Letters of Credit, to all other obligations of the types
described in clauses “FOURTH” and “FIFTH” above in the manner provided in this
Section 9.3.

 

SECTION 10.

 

AGENCY PROVISIONS

 

10.1. Appointment.

 

Each Lender hereby designates and appoints JPMorgan Chase Bank as agent of such
Lender to act as specified herein and the other Credit Documents, and each such
Lender hereby authorizes the Agent, as the agent for such Lender, to take such
action on its behalf under the provisions of this Credit Agreement and the other
Credit Documents and to exercise such powers and perform such duties as are
expressly delegated by the terms hereof and of the other Credit Documents,
together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere herein and in the other
Credit Documents, the Agent shall not have any duties or responsibilities,
except those expressly set forth herein and therein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Credit Agreement or any of the other Credit Documents, or shall otherwise exist
against the Agent. The provisions of this Section are solely for the benefit of
the Agent and the Lenders and the Borrower shall not have any rights as a third
party beneficiary of the provisions hereof. In performing its functions and
duties under this Credit Agreement and the other Credit Documents, the Agent
shall act solely as agent of the Lenders and does not assume and shall not be
deemed to have assumed any obligation or relationship of agency or trust with or
for the Borrower.

 

10.2. Delegation of Duties.

 

The Agent may execute any of its duties hereunder or under the other Credit
Documents by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. The Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

 

-58-



--------------------------------------------------------------------------------

10.3. Exculpatory Provisions.

 

Neither the Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be liable for any action lawfully taken or
omitted to be taken by it or such Person under or in connection herewith or in
connection with any of the other Credit Documents (except for its or such
Person’s own gross negligence or willful misconduct), or responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by the Borrower contained herein or in any of the other Credit
Documents or in any certificate, report, statement or other document referred to
or provided for in, or received by the Agent under or in connection herewith or
in connection with the other Credit Documents, or enforceability or sufficiency
therefor of any of the other Credit Documents, or for any failure of the
Borrower to perform its obligations hereunder or thereunder. The Agent shall not
be responsible to any Lender for the effectiveness, genuineness, validity,
enforceability, collectibility or sufficiency of this Credit Agreement, or any
of the other Credit Documents or for any representations, warranties, recitals
or statements made herein or therein or made by the Borrower in any written or
oral statement or in any financial or other statements, instruments, reports,
certificates or any other documents in connection herewith or therewith
furnished or made by the Agent to the Lenders or by or on behalf of the Borrower
to the Agent or any Lender or be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained herein or therein or as to the use of the proceeds of
the Loans or of the existence or possible existence of any Default or Event of
Default or to inspect the properties, books or records of the Borrower. The
Agent is not a trustee for the Lenders and owes no fiduciary duty to the
Lenders.

 

10.4. Reliance on Communications.

 

The Agent shall be entitled to rely, and shall be fully protected in relying,
upon any note, writing, resolution, notice, consent, certificate, affidavit,
letter, cablegram, telegram, telecopy, telex or teletype message, statement,
order or other document or conversation believed by it in good faith to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Borrower, independent accountants and other experts
selected by the Agent with reasonable care). The Agent may deem and treat the
Lenders as the owner of its interests hereunder for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Agent in accordance with Section 11.3(b). The Agent shall be
fully justified in failing or refusing to take any action under this Credit
Agreement or under any of the other Credit Documents unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Agent shall in all cases be
fully protected in acting, or in refraining from acting, hereunder or under any
of the other Credit Documents in accordance with a request of the Required
Lenders (or

 

-59-



--------------------------------------------------------------------------------

to the extent specifically provided in Section 11.6, all the Lenders) and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders (including their successors and assigns).

 

10.5. Notice of Default.

 

The Agent shall not be deemed to have knowledge or notice of the occurrence of
any Default or Event of Default hereunder unless the Agent has received notice
from a Lender or the Borrower referring to the Credit Document, describing such
Default or Event of Default and stating that such notice is a “notice of
default.” In the event that the Agent receives such a notice, the Agent shall
give prompt notice thereof to the Lenders. The Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Required Lenders.

 

10.6. Non-Reliance on Agent and Other Lenders.

 

Each Lender expressly acknowledges that neither the Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates has made
any representations or warranties to it and that no act by the Agent or any
affiliate thereof hereinafter taken, including any review of the affairs of the
Borrower, shall be deemed to constitute any representation or warranty by the
Agent to any Lender. Each Lender represents to the Agent that it has,
independently and without reliance upon the Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, assets, operations, property,
financial and other conditions, prospects and creditworthiness of the Borrower
and made its own decision to make its Extensions of Credit hereunder and enter
into this Credit Agreement. Each Lender also represents that it will,
independently and without reliance upon the Agent or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Credit Agreement, and to make such investigation as
it deems necessary to inform itself as to the business, assets, operations,
property, financial and other conditions, prospects and creditworthiness of the
Borrower. Except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Agent hereunder, the Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, assets, property, financial or
other conditions, prospects or creditworthiness of the Borrower which may come
into the possession of the Agent or any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates.

 

10.7. Indemnification.

 

Each Lender agrees to indemnify the Agent in its capacity as such (to the extent
not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so), ratably according to its Commitment Percentage, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements

 

-60-



--------------------------------------------------------------------------------

of any kind whatsoever which may at any time (including without limitation at
any time following the payment in full of the Borrower Obligations) be imposed
on, incurred by or asserted against the Agent in its capacity as such in any way
relating to or arising out of this Credit Agreement or the other Credit
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Agent under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the gross negligence or willful
misconduct of the Agent. If any indemnity furnished to the Agent for any purpose
shall, in the opinion of the Agent, be insufficient or become impaired, the
Agent may call for additional indemnity and cease, or not commence, to do the
acts indemnified against until such additional indemnity is furnished. The
agreements in this Section 10.7 shall survive the payment of the Borrower
Obligations and all other amounts payable hereunder and under the other Credit
Documents.

 

10.8. Agent in Its Individual Capacity.

 

The Agent in its individual capacity and its Affiliates may make loans to,
accept deposits from and generally engage in any kind of business with the
Borrower as though the Agent were not Agent hereunder. With respect to the Loans
made and all Borrower Obligations owing to it, the Agent in its individual
capacity shall have the same rights and powers under this Credit Agreement as
any Lender and may exercise the same as though they were not Agent, and the
terms “Lender” and “Lenders” shall include the Agent in its individual capacity.

 

10.9. Successor Agent.

 

The Agent may, and at the request of the Required Lenders shall, resign as the
Agent upon 30 days notice to the Lenders. If the Agent resigns under this Credit
Agreement, the Required Lenders shall appoint from among the Lenders a successor
agent for the Lenders which successor agent shall be approved, so long as no
Default or Event of Default exists, by the Borrower. If no successor agent is
appointed prior to the effective date of the resignation of the Agent, the Agent
may appoint, after consulting with the Lenders and the Borrower, a successor
agent from among the Lenders. Upon the acceptance of its appointment as
successor agent hereunder, such successor agent shall succeed to all the rights,
powers and duties of the retiring Agent and the term “Agent” shall mean such
successor agent and the retiring Agent’s appointment, powers and duties as Agent
shall be terminated. After any retiring Agent’s resignation hereunder as Agent,
the provisions of this Section 10 and Section 11.5 shall inure to its benefit as
to any actions taken or omitted to be taken, by it while it was the Agent under
this Credit Agreement. If no successor agent has accepted appointment as the
Agent by the date which is 30 days following a retiring Agent’s notice of
resignation, the retiring Agent’s resignation shall nevertheless thereupon
become effective and the Lenders shall

 

-61-



--------------------------------------------------------------------------------

perform all of the duties of the Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.

 

SECTION 11.

 

MISCELLANEOUS

 

11.1. Notices.

 

Except as otherwise expressly provided herein, all notices and other
communications shall have been duly given and shall be effective (a) when
delivered, (b) when transmitted via telecopy (or other facsimile device), (c)
the Business Day following the day on which the same has been delivered prepaid
to a reputable national overnight air courier service, or (d) the third Business
Day following the day on which the same is sent by certified or registered mail,
postage prepaid, in each case to the respective parties at the address or
telecopy numbers set forth on Schedule 11.1, or at such other address as such
party may specify by written notice to the other parties hereto. Any
information, notice, document or other communication posted by the Agent on
Intralinks shall constitute delivery of such information, notice, document or
other communication to each Lender upon receipt by such Lender of notification
from the Agent that such information, notice, document or other communication
has been posted.

 

11.2. Right of Set-Off.

 

In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
of an Event of Default and the commencement of remedies described in Section
9.2, each Lender is authorized at any time and from time to time, without
presentment, demand, protest or other notice of any kind (all of which rights
being hereby expressly waived), to set off and to appropriate and apply any and
all deposits (general or special) and any other indebtedness at any time held or
owing by such Lender (including, without limitation branches, agencies or
Affiliates of such Lender wherever located) to or for the credit or the account
of the Borrower against obligations and liabilities of the Borrower to the
Lenders hereunder, under the Notes, the other Credit Documents or otherwise,
irrespective of whether the Agent or the Lenders shall have made any demand
hereunder and although such obligations, liabilities or claims, or any of them,
may be contingent or unmatured, and any such set-off shall be deemed to have
been made immediately upon the occurrence of an Event of Default even though
such charge is made or entered on the books of such Lender subsequent thereto.
The Borrower hereby agrees that any Person purchasing a participation in the
Loans and Commitments hereunder pursuant to Section 11.3(c) may exercise all
rights of set-off with respect to its participation interest as fully as if such
Person were a Lender hereunder.

 

-62-



--------------------------------------------------------------------------------

11.3. Benefit of Agreement.

 

(a) Generally. This Credit Agreement shall be binding upon and inure to the
benefit of and be enforceable by the respective successors and assigns of the
parties hereto; provided that the Borrower may not assign and transfer any of
its interests without the prior written consent of the Lenders; and provided,
further, that the rights of each Lender to transfer, assign or grant
participations in its rights and/or obligations hereunder shall be limited as
set forth below in this Section 11.3.

 

(b) Assignments. Each Lender may assign to one or more Eligible Assignees all or
a portion of its rights and obligations under this Credit Agreement (including,
without limitation, all or a portion of its Loans, its Notes, and its
Commitment); provided, however, that:

 

(i) each such assignment shall be to an Eligible Assignee;

 

(ii) except in the case of an assignment to another Lender or an Approved Fund
or an assignment of all of a Lender’s rights and obligations under this Credit
Agreement, any such partial assignment shall be in an amount at least equal to
$5,000,000 (or, if less, the remaining amount of the Commitment being assigned
by such Lender) and an integral multiple of $1,000,000 in excess thereof;

 

(iii) each such assignment by a Lender shall be of a constant and not varying,
percentage of all of its rights and obligations under this Credit Agreement and
the Notes;

 

(iv) the parties to such assignment shall execute and deliver to the Agent for
its acceptance an Assignment Agreement in substantially the form of Exhibit
11.3(b), together with a processing fee (other than in connection with any
assignment to an Affiliate of such Lender) from the assignor of $3,500; and

 

(v) in the case of an assignment to a CLO, the assigning Lender shall retain the
sole right to approve any amendment, modification or waiver of any provision of
this Agreement.

 

Upon execution, delivery, and acceptance of such Assignment Agreement, the
assignee thereunder shall be a party hereto and, to the extent of such
assignment, have the obligations, rights, and benefits of a Lender hereunder and
the assigning Lender shall, to the extent of such assignment, relinquish its
rights and be released from its obligations under this Credit Agreement. Upon
the consummation of any assignment pursuant to this Section 11.3(b), the
assignor, the Agent and the Borrower shall make appropriate arrangements so
that, if required, new Notes are issued to the assignor and the assignee. If the
assignee is not incorporated under the laws of the United States of America or a
state thereof; it shall deliver to the Borrower

 

-63-



--------------------------------------------------------------------------------

and the Agent certification as to exemption from deduction or withholding of
taxes in accordance with Section 4.4.

 

By executing and delivering an assignment agreement in accordance with this
Section 11.3(b), the assigning Lender thereunder and the assignee thereunder
shall be deemed to confirm to and agree with each other and the other parties
hereto as follows: (A) such assigning Lender represents and warrants that it is
legally authorized to enter into such assignment agreement and it is the legal
and beneficial owner of the interest being assigned thereby free and clear of
any adverse claim created by such assigning Lender and the assignee warrants
that it is an Eligible Assignee; (B) except as set forth in clause (A) above,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Credit Agreement, any of the other Credit
Documents or any other instrument or document furnished pursuant hereto or
thereto, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Credit Agreement, any of the other Credit Documents
or any other instrument or document furnished pursuant hereto or thereto or the
financial condition of the Borrower or the performance or observance by the
Borrower of any of its obligations under this Credit Agreement, any of the other
Credit Documents or any other instrument or document furnished pursuant hereto
or thereto; (C) such assignee represents and warrants that it is legally
authorized to enter into such assignment agreement; (D) such assignee confirms
that it has received a copy of this Credit Agreement, the other Credit Documents
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such assignment agreement;
(E) such assignee will independently and without reliance upon the Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Credit Agreement and
the other Credit Documents; (F) such assignee appoints and authorizes the Agent
to take such action on its behalf and to exercise such powers under this Credit
Agreement or any other Credit Document as are delegated to the Agent by the
terms hereof or thereof, together with such powers as are reasonably incidental
thereto; and (G) such assignee agrees that it will perform in accordance with
their terms all the obligations which by the terms of this Credit Agreement and
the other Credit Documents are required to be performed by it as a Lender.

 

(c) Register. The Agent shall maintain a copy of each Assignment Agreement
delivered to and accepted by it and a register for the recordation of the names
and addresses of the Lenders and the Commitment of, and principal amount of the
Loans owing to, each Lender from time to time (the “Register”). The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrower, the Agent and the Lenders may treat each Person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Credit Agreement. The Register shall be available for inspection by the Borrower
or any Lender at any reasonable time and from time to time upon reasonable prior
notice.

 

-64-



--------------------------------------------------------------------------------

(d) Acceptance. Upon its receipt of an Assignment Agreement executed by the
parties thereto, together with any Note subject to such assignment and payment
of the processing fee, the Agent shall, if such Assignment Agreement has been
completed and is in substantially the form of Exhibit 11.3(b) hereto, (i) accept
such Assignment Agreement, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the parties thereto.

 

(e) Participations. Each Lender may sell participations to one or more Persons
in all or a portion of its rights, obligations or rights and obligations under
this Credit Agreement (including all or a portion of its Commitment, its Notes
and its Loans); provided, however, that (i) such Lender’s obligations under this
Credit Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the participant shall be entitled to the benefit of the yield protection
provisions contained in Sections 4.1 through 4.4, inclusive, and the right of
set-off contained in Section 11.2, and (iv) the Borrower shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Credit Agreement, and such Lender shall retain the sole
right to enforce the obligations of the Borrower relating to its Loans and its
Notes and to approve any amendment, modification, or waiver of any provision of
this Credit Agreement (other than amendments, modifications, or waivers
decreasing the amount of principal of or the rate at which interest is payable
on such Loans or Notes, extending any scheduled principal payment date or date
fixed for the payment of interest on such Loans or Notes, or extending its
Commitment).

 

(f) Nonrestricted Assignments. Notwithstanding any other provision set forth in
this Credit Agreement, any Lender may at any time assign and pledge all or any
portion of its Loans and its Notes to any Federal Reserve Bank as collateral
security pursuant to Regulation A and any Operating Circular issued by such
Federal Reserve Bank. No such assignment shall release the assigning Lender from
its obligations hereunder.

 

(g) Information. Any Lender may furnish any information concerning the Borrower
in the possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants).

 

11.4. No Waiver; Remedies Cumulative.

 

No failure or delay on the part of the Agent or any Lender in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between the Borrower and the Agent or any Lender shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
power or privilege hereunder or under any other Credit Document preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege hereunder or thereunder. The rights and remedies provided herein are
cumulative and not exclusive of any rights or remedies which the Agent or any
Lender would otherwise have. No notice to or demand on the Borrower in any case
shall entitle

 

65



--------------------------------------------------------------------------------

the Borrower to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the Agent or the Lenders
to any other or further action in any circumstances without notice or demand.

 

11.5. Payment of Expenses, etc.

 

The Borrower agrees to: (i) pay all reasonable out-of-pocket costs and expenses
of the Agent and the Lead Arranger in connection with (A) the negotiation,
preparation, execution and delivery and administration of this Credit Agreement
and the other Credit Documents and the documents and instruments referred to
therein (including, without limitation, legal fees of the Agent) and (B) any
amendment, waiver or consent relating hereto and thereto including, but not
limited to, any such amendments, waivers or consents resulting from or related
to any work-out, renegotiation or restructure relating to the performance by the
Borrower under this Credit Agreement, (ii) pay all reasonable out-of-pocket
costs and expenses of the Agent and the Lenders in connection with (A)
enforcement of the Credit Documents and the documents and instruments referred
to therein (including, without limitation, in connection with any such
enforcement, the reasonable fees and disbursements of counsel for the Agent and
each of the Lenders) and (B) any bankruptcy or insolvency proceeding of the
Borrower and (iii) indemnify the Agent, the Lead Arranger and each Lender, its
officers, directors, employees, representatives and agents from and hold each of
them harmless against any and all losses, liabilities, claims, damages or
expenses incurred by any of them as a result of, or arising out of, or in any
way related to, or by reason of, any investigation, litigation or other
proceeding (whether or not the Agent, the Lead Arranger or any Lender is a party
thereto) related to the entering into and/or performance of any Credit Document
or the use of proceeds of any Loans (including other extensions of credit)
hereunder or the consummation of any other transactions contemplated in any
Credit Document, including, without limitation, the reasonable fees and
disbursements of counsel incurred in connection with any such investigation,
litigation or other proceeding (but excluding any such losses, liabilities,
claims, damages or expenses to the extent incurred by reason of gross negligence
or willful misconduct on the part of the Person to be indemnified).

 

11.6. Amendments, Waivers and Consents.

 

Neither this Credit Agreement, nor any other Credit Document nor any of the
terms hereof or thereof may be amended, changed, waived, discharged or
terminated unless such amendment, change, waiver, discharge or termination is in
writing and signed by the Required Lenders and the Borrower; provided that no
such amendment, change, waiver, discharge or termination shall without the
consent of each Lender affected thereby:

 

(a) extend the Maturity Date, or postpone or extend the time for any payment or
prepayment of principal;

 

-66-



--------------------------------------------------------------------------------

(b) reduce the rate or extend the time of payment of interest (other than as a
result of waiving the applicability of any post-default increase in interest
rates) thereon or fees or other amounts payable hereunder;

 

(c) reduce or waive the principal amount of any Loan;

 

(d) increase or extend the Commitment of a Lender (it being understood and
agreed that a waiver of any Default or Event of Default shall not constitute a
change in the terms of any Commitment of any Lender);

 

(e) release the Borrower from its obligations under the Credit Documents;

 

(f) amend, modify or waive any provision of this Section 11.6 or Section 3.6,
3.8, 4.1, 4.2, 4.3, 4.4, 9.1(a), 11.2, 11.3 or 11.5;

 

(g) reduce any percentage specified in, or otherwise modify, the definition of
Required Lenders; or

 

(h) consent to the assignment or transfer by the Borrower of any of its rights
and obligations under (or in respect of) the Credit Documents.

 

In addition to the consent of the Required Lenders or each Lender affected
thereby, as the case may be, no provision of Section 10 may be amended or
modified without the consent of the Agent, and no provision affecting the
Letters of Credit may be amended or modified without the consent of the Issuing
Lender.

 

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans or the
Letters of Credit, and each Lender acknowledges that the provisions of Section
1126(c) of the Bankruptcy Code supersedes the unanimous consent provisions set
forth herein.

 

11.7. Counterparts/Telecopy.

 

This Credit Agreement may be executed in any number of counterparts, each of
which where so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of executed counterparts
by telecopy shall be as effective as an original and shall constitute a
representation that an original will be delivered.

 

11.8. Headings.

 

The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Credit Agreement.

 

-67-



--------------------------------------------------------------------------------

11.9. Defaulting Lender.

 

Each Lender understands and agrees that if such Lender is a Defaulting Lender
then it shall not be entitled to vote on any matter requiring the consent of the
Required Lenders or to object to any matter requiring the consent of all the
Lenders; provided, however, that all other benefits and obligations under the
Loan Documents shall apply to such Defaulting Lender.

 

11.10. Survival of Indemnification and Representations and Warranties.

 

All indemnities set forth herein and all representations and warranties made
herein shall survive the execution and delivery of this Credit Agreement, the
making of the Loans, the issuance of Letters of Credit and the repayment of the
Loans, LOC Obligations and other obligations and the termination of the
Commitments hereunder.

 

11.11. Governing Law; Venue.

 

(a) THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
Any legal action or proceeding with respect to this Credit Agreement or any
other Credit Document may be brought in the courts of the State of New York, or
of the United States for the Southern District of New York, and, by execution
and delivery of this Credit Agreement, the Borrower hereby irrevocably accepts
for itself and in respect of its property, generally and unconditionally, the
jurisdiction of such courts. The Borrower further irrevocably consents to the
service of process out of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to it at the address for notices pursuant to Section 11.1, such
service to become effective 30 days after such mailing. Nothing herein shall
affect the right of a Lender to serve process in any other manner permitted by
law or to commence legal proceedings or to otherwise proceed against the
Borrower in any other jurisdiction.

 

(b) The Borrower hereby irrevocably waives any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Credit Agreement or any
other Credit Document brought in the courts referred to in subsection (a) hereof
and hereby further irrevocably waives and agrees not to plead or claim in any
such court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.

 

11.12. Waiver of Jury Trial; Waiver of Consequential Damages.

 

EACH OF THE PARTIES TO THIS CREDIT AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION,

 

-68-



--------------------------------------------------------------------------------

PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT,
ANY OF THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY. THE
BORROWER AGREES NOT TO ASSERT ANY CLAIM AGAINST THE AGENT, ANY LENDER, ANY OF
THEIR AFFILIATES, OR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES,
ATTORNEYS OR AGENTS, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES ARISING OUT OF OR OTHERWISE RELATING TO ANY OF
THE TRANSACTIONS CONTEMPLATED HEREIN.

 

11.13. Time.

 

All references to time herein shall be references to Eastern Standard Time or
Eastern Daylight Time, as the case may be, unless specified otherwise.

 

11.14. Severability.

 

If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

 

11.15. Further Assurances.

 

The Borrower agrees, upon the request of the Agent, to promptly take such
actions, as reasonably requested, as are necessary to carry out the intent of
this Credit Agreement and the other Credit Documents.

 

11.16. Entirety.

 

This Credit Agreement together with the other Credit Documents represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.

 

[Remainder of Page Intentionally Left Blank]

 

-69-



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this First Amended and
Restated Three Year Credit Agreement to be duly executed and delivered as of the
date first above written.

 

BORROWER:      

WISCONSIN ENERGY CORPORATION,

a Wisconsin corporation

            By:   /s/    JEFFREY P. WEST                    

Name:

  Jeffrey P. West            

Title:

  Treasurer LENDERS:      

JPMORGAN CHASE BANK,

individually in its capacity as a Lender and in its capacity as Agent

            By:   /s/    MICHAEL J. DEFORGE                    

Name:

  Michael J. DeForge            

Title:

  Vice Prsident

 



--------------------------------------------------------------------------------

Signature Page to Wisconsin Energy Corporation First Amended and Restated Three
Year Credit Agreement.

 

CITIBANK, N.A. By:   /s/    DHAYA RANGANATHAN        

Name:

  Dhaya Ranganathan

Title:

  Vice President

 



--------------------------------------------------------------------------------

Signature Page to Wisconsin Energy Corporation First Amended and Restated Three
Year Credit Agreement.

 

U.S. BANK NATIONAL ASSOCIATION By:   /s/    SANDRA J. HARTAY        

Name:

  Sandra J. Hartay

Title:

  Vice President

 



--------------------------------------------------------------------------------

Signature Page to Wisconsin Energy Corporation First Amended and Restated Three
Year Credit Agreement.

 

CREDIT SUISSE FIRST BOSTON,

ACTING THROUGH ITS CAYMAN

ISLANDS BRANCH

By:   /s/    S. WILLIAM FOX        

Name:

  S. William Fox

Title:

  Director By:   /s/    JAMES P. MORGAN        

Name:

  James P. Morgan

Title:

  Director

 



--------------------------------------------------------------------------------

Signature Page to Wisconsin Energy Corporation First Amended and Restated Three
Year Credit Agreement.

 

SUMITOMO MITSUI BANKING CORPORATION By:   /s/    WILLIAM M. GINN        

Name:

  William M. Ginn

Title:

  General Manager

 



--------------------------------------------------------------------------------

Signature Page to Wisconsin Energy Corporation First Amended and Restated Three
Year Credit Agreement.

 

WACHOVIA BANK, NATIONAL ASSOCIATION By:   /s/    D. MITCH WILSON        

Name:

  D. Mitch Wilson

Title:

  Vice President

 



--------------------------------------------------------------------------------

Signature Page to Wisconsin Energy Corporation First Amended and Restated Three
Year Credit Agreement.

 

THE BANK OF TOKYO—MITSUBISHI,

LTD., CHICAGO BRANCH

By:   /s/    MINORU AKIMOTO        

Name:

  Minoru Akimoto

Title:

  General Manager

 



--------------------------------------------------------------------------------

Signature Page to Wisconsin Energy Corporation First Amended and Restated Three
Year Credit Agreement.

 

BNP PARIBAS By:   /s/    FRANCIS J. DELANEY        

Name:

  Francis J. DeLaney

Title:

  Director

 

By:   /s/    MARK A. RENAUD        

Name:

  Mark A. Renaud

Title:

  Managing Director

 



--------------------------------------------------------------------------------

Signature Page to Wisconsin Energy Corporation First Amended and Restated Three
Year Credit Agreement.

 

BANK ONE, NA By:   /s/    GEORGE R. SCHANZ        

Name:

  George R. Schanz

Title:

  Managing Director

 



--------------------------------------------------------------------------------

Signature Page to Wisconsin Energy Corporation First Amended and Restated Three
Year Credit Agreement.

 

KBC BANK N.V., NEW YORK BRANCH By:   /s/    JEAN-PIERRE DIELS        

Name:

  Jean-Pierre Diels

Title:

  First Vice President

 

By:   /s/    ERIC RASKIN        

Name:

  Eric Raskin

Title:

  Vice President

 



--------------------------------------------------------------------------------

Signature Page to Wisconsin Energy Corporation First Amended and Restated Three
Year Credit Agreement.

 

M&I MARSHALL & ILSLEY BANK By:   /s/    LES D. FREEMAN        

Name:

  Les D. Freeman

Title:

  Vice President

 

By:   /s/    JAMES R. MILLER        

Name:

  James R. Miller

Title:

  Vice President

 



--------------------------------------------------------------------------------

Signature Page to Wisconsin Energy Corporation First Amended and Restated Three
Year Credit Agreement.

 

MERRILL LYNCH BANK USA By:   /s/    LOUIS ALDER        

Name:

  Louis Alder

Title:

  Vice President

 



--------------------------------------------------------------------------------

Signature Page to Wisconsin Energy Corporation First Amended and Restated Three
Year Credit Agreement.

 

MORGAN STANLEY BANK By:   /s/    JAAP L. TONCKENS        

Name:

  Jaap L. Tonckens

Title:

  Vice President

 



--------------------------------------------------------------------------------

Signature Page to Wisconsin Energy Corporation First Amended and Restated Three
Year Credit Agreement.

 

SOCIÉTÉ GÉNÉRALE, NEW YORK BRANCH By:   /s/    WAYNE HOSANG        

Name:

  Wayne Hosang

Title:

  Vice President

 



--------------------------------------------------------------------------------

Signature Page to Wisconsin Energy Corporation First Amended and Restated Three
Year Credit Agreement.

 

BANCA NAZIONALE DEL LAVORO S.P.A., NEW YORK BRANCH By:   /s/    FRANCESCO
DIMARIO        

Name:

  Francesco DiMario

Title:

  Vice President

 

By:   /s/    CARLO VECCHI        

Name:

  Carlo Vecchi

Title:

  Senior Vice President

 



--------------------------------------------------------------------------------

Signature Page to Wisconsin Energy Corporation First Amended and Restated Three
Year Credit Agreement.

 

LASALLE BANK By:   /s/    DENIS J. CAMPBELL IV        

Name:

  Denis J. Campbell IV

Title:

  Senior Vice President

 



--------------------------------------------------------------------------------

Signature Page to Wisconsin Energy Corporation First Amended and Restated Three
Year Credit Agreement.

 

THE NORTHERN TRUST COMPANY

By:

  /s/    HENRY B. GAY        

Name:

  Henry B. Gay

Title:

  Vice President

 



--------------------------------------------------------------------------------

Signature Page to Wisconsin Energy Corporation First Amended and Restated Three
Year Credit Agreement.

 

THE BANK OF NEW YORK

By:

  /s/    JOSEPH F. MURPHY        

Name:

  Joseph F. Murphy

Title:

  Managing Director

 



--------------------------------------------------------------------------------

Signature Page to Wisconsin Energy Corporation First Amended and Restated Three
Year Credit Agreement.

 

MIZUHO CORPORATE BANK, LTD.—NEW YORK BRANCH

By:

  /s/    JUN SHIMMACHI        

Name:

  Jun Shimmachi

Title:

  Vice President

 



--------------------------------------------------------------------------------

 

Schedule 1.1

to

First Amendment and Restated Three Year Credit Agreement

 

Commitment Percentages

 

Lender

--------------------------------------------------------------------------------

   Commitment
Percentage


--------------------------------------------------------------------------------

    Revolving-A Loan
Commitment


--------------------------------------------------------------------------------

JP Morgan Chase Bank

   6.83 %   $ 20,500,000.00

Citibank, N.A.

   6.83 %   $ 20,500,000.00

Credit Suisse First Boston

   6.83 %   $ 20,500,000.00

Sumitomo Mitsui Banking Corporation

   6.83 %   $ 20,500,000.00

U.S. Bank National Association

   6.83 %   $ 20,500,000.00

Bank One, NA (Main Office - Chicago)

   5.50 %   $ 16,250,000.00

The Bank of Tokyo-Mitsubishi, Ltd., Chicago Branch

   5.50 %   $ 16,250,000.00

BNP Paribas

   5.50 %   $ 16,250,000.00

Wachovia Bank, National Association

   5.50 %   $ 16,250,000.00

KBC Bank N.V.

   5.00 %   $ 15,000,000.00

M&I Marshall & Ilsley Bank

   5.00 %   $ 15,000,000.00

Merrill Lynch Bank USA

   5.00 %   $ 15,000,000.00

Morgan Stanley Bank

   5.00 %   $ 15,000,000.00

Societe Generale, New York Branch

   5.00 %   $ 15,000,000.00

Banca Nazionale del Lavoro S.p.A. New York Branch

   4.17 %   $ 12,500,000.00

LaSalle Bank

   4.17 %   $ 12,500,000.00

The Northern Trust Company

   4.17 %   $ 12,500,000.00

The Bank of New York

   3.33 %   $ 10,000,000.00

Mizuho Corporate Bank, Ltd.

   3.33 %   $ 10,000,000.00

Total

   100 %   $ 300,000,000.00

 



--------------------------------------------------------------------------------

 

Schedule 7.2(b)

 

Wisconsin Energy Corporation

 

     2002


--------------------------------------------------------------------------------

EBITDA calculation

      

Net Income

   $ 167.0

Interest expense

     221.2

Distributions on Trust Preferred

     13.7

Preferred dividend

     1.2

Income taxes

     105.7

Impairment charge

     141.5

Deprec. & Amort. (taken from cashflow)

     361.8

EBITDA

   $ 1,012.1     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EBITDA/Interest Expense

     4.6

 



--------------------------------------------------------------------------------

 

Schedule 11.1

to First Amended and Restated

Three Year Credit Agreement

 

[The information in this schedule has been omitted as it contains personal
contact information.]

 



--------------------------------------------------------------------------------

 

Exhibit 2.3

 

FORM OF NOTICE OF BORROWING

 

TO:

  

JPMorgan Chase Bank, as Agent

Attention: Michael J. DeForge

270 Park Avenue

New York, New York 10017

RE:

   First Amended and Restated Three Year Credit Agreement dated as of April 8,
2003 among Wisconsin Energy Corporation (the “Borrower”), JPMorgan Chase Bank,
as Agent, the agents party thereto and the Lenders party thereto (as the same
may be amended, modified, extended or restated from time to time, the “Credit
Agreement”)

 

DATE:                     ,             

 

1. This Notice of Borrowing is made pursuant to the terms of the Credit
Agreement. All capitalized terms used herein unless otherwise defined shall have
the meanings set forth in the Credit Agreement.

 

2. Please be advised that the Borrower is requesting a Revolving-A Loan in the
amount of $                     to be funded on                     ,
             at the interest rate option set forth in paragraph 3 below.

 

3. The interest rate option applicable to the requested Revolving-A Loan shall
be equal to:

 

  a.                      the Base Rate

 

  b.                      the Adjusted Eurodollar Rate for an Interest Period
of:

 

                     one month

                     two months

                     three months

                     six months

 

4. On the date of the requested Revolving-A Loan, immediately after giving
effect to the funding and the application thereof, the aggregate amount of
Revolving-A Loans outstanding will be $                    , which is less than
or equal to the Revolving-A Loan Commitment.

 



--------------------------------------------------------------------------------

5. On and as of the date of the requested Revolving-A Loan, immediately after
giving effect to the funding and the application thereof, the representations
and warranties made by the Borrower in any Credit Document are true and correct
in all material respects except to the extent they expressly relate to an
earlier date.

 

6. No Default or Event of Default exists or is continuing or will be caused by
giving effect to this Notice of Borrowing.

 

WISCONSIN ENERGY CORPORATION By:        

Name:

   

Title:

 

-2-



--------------------------------------------------------------------------------

 

Exhibit 2.5

 

FORM OF NOTICE OF CONTINUATION/CONVERSION

 

TO:

  

JPMorgan Chase Bank, as Agent

Attention: Michael J. DeForge

270 Park Avenue

New York, New York 10017

RE:

   First Amended and Restated Three Year Credit Agreement entered into as of
April 8, 2003, among Wisconsin Energy Corporation (the “Borrower”), JPMorgan
Chase Bank, as Agent, the agents party thereto and the Lenders party thereto (as
the same may be amended, modified, extended or restated from time to time, the
“Credit Agreement”)

DATE:

                                ,             

 

1. This Notice of Continuation/Conversion is made pursuant to the terms of the
Credit Agreement. All capitalized terms used herein unless otherwise defined
shall have the meanings set forth in the Credit Agreement.

 

2. Please be advised that the Borrower is requesting that a portion of the
current outstanding Revolving-A Loans, in the amount of $                    ,
be continued or converted at the interest rate option set forth in paragraph 3
below.

 

3. The interest rate option applicable to the continuation or conversion of all
or part of the existing Revolving-A Loans shall be equal to:

 

  a.                      the Base Rate

 

  b.                      the Adjusted Eurodollar Rate for an Interest Period of

 

                     one month

                     two months

                     three months

                     six months

 

4. Subsequent to the continuation or conversion of the Revolving-A Loans, as
requested herein, the aggregate amount of Revolving-A Loans outstanding will be
$             , which is less than or equal to the Revolving-A Loan Commitment.

 



--------------------------------------------------------------------------------

5. No Default or Event of Default has occurred and is continuing or would be
caused by giving effect to this Notice of Continuation/ Conversion.

 

WISCONSIN ENERGY CORPORATION By:        

Name:

   

Title:

 

-2-



--------------------------------------------------------------------------------

 

Exhibit 2.8 to First Amended

and Restated Three Year

Credit Agreement

 

FORM OF REVOLVING-A LOAN NOTE

 

April 8, 2003

 

FOR VALUE RECEIVED, WISCONSIN ENERGY CORPORATION, a Wisconsin corporation (the
“Borrower”), hereby promises to pay to the order of                      (the
“Lender”), at the office of JPMorgan Chase Bank (the “Agent”) as set forth in
that certain First Amended and Restated Three Year Credit Agreement dated as of
April 8, 2003 among the Borrower, the Agents named therein, the Lenders named
therein and JPMorgan Chase Bank, as Agent (as the same may be amended, modified,
extended or restated from time to time, the “Credit Agreement”), or at such
other place or places as the holder of this Revolving-A Loan Note may designate,
the aggregate principal amount of all advances made by the Lender as Revolving-A
Loans (and not otherwise repaid), in Dollars and in immediately available funds,
on the dates and in the principal amounts provided in the Credit Agreement, and
to pay interest on the unpaid principal amount of each Revolving-A Loan made by
the Lender, at such office, in like money and funds, for the period commencing
on the date of each Revolving-A Loan until each Revolving-A Loan shall be paid
in full, at the rates per annum and on the dates provided in the Credit
Agreement.

 

This Note is one of the Revolving-A Loan Notes referred to in the Credit
Agreement and evidences Revolving-A Loans made by the Lender thereunder. The
Lender shall be entitled to the benefits of the Credit Agreement. Capitalized
terms used in this Revolving-A Loan Note have the respective meanings assigned
to them in the Credit Agreement and the terms and conditions of the Credit
Agreement are expressly incorporated herein and made a part hereof.

 

The Credit Agreement provides for the acceleration of the maturity of the
Revolving-A Loans evidenced by this Revolving-A Loan Note upon the occurrence of
certain events (and for payment of collection costs in connection therewith) and
for prepayments of Revolving-A Loans upon the terms and conditions specified
therein. In the event this Revolving-A Loan Note is not paid when due at any
stated or accelerated maturity, the Borrower agrees to pay, in addition to the
principal and interest, all costs of collection, including reasonable attorney
fees.

 

Except as permitted by Section 11.3(b) of the Credit Agreement, this Revolving-A
Loan Note may not be assigned by the Lender to any other Person.

 

The date, amount, type, interest rate and duration of Interest Period (if
applicable) of each Revolving-A Loan made by the Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by the
Agent and the Lender on its books; provided that the failure of the Agent or the
Lender to make any such recordation shall not affect the obligations of the
Borrower to make a payment when due of any amount owing hereunder or under this
Revolving-A Loan Note in respect of the Revolving-A Loans to be

 



--------------------------------------------------------------------------------

evidenced by this Revolving-A Loan Note, and each such recordation shall be
prima facie evidence of the obligations owing under this Revolving-A Loan Note
absent manifest error.

 

THIS REVOLVING-A LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Revolving-A Loan Note to be
executed as of the date first above written.

 

WISCONSIN ENERGY CORPORATION By:        

Name:

   

Title:

 

-3-



--------------------------------------------------------------------------------

 

Exhibit 7.1(c)

 

FORM OF OFFICER’S CERTIFICATE

 

TO:

  

JPMorgan Chase Bank, as Agent

Attention: Michael J. DeForge

270 Park Avenue

New York, New York 10017

RE:

   First Amended and Restated Three Year Credit Agreement dated as of April 8,
2003 among Wisconsin Energy Corporation (the “Borrower”), JPMorgan Chase Bank,
as Agent, the agents party thereto and the Lenders party thereto (as the same
may be amended, modified, extended or restated from time to time, the “Credit
Agreement”)

DATE:

                       ,             

 

Pursuant to the terms of the Credit Agreement, I,                      [Chief
Financial Officer/Treasurer/Assistant Treasurer] of Wisconsin Energy Corporation
hereby certify that, as of the fiscal quarter ending                     ,
            , the statements below are accurate and complete in all respects
(all capitalized terms used below shall have the meanings set forth in the
Credit Agreement):

 

a. Attached hereto as Schedule I are (x) calculations (calculated as of the date
of the financial statements referred to in paragraph c. below) demonstrating
compliance by the Borrower with the financial covenants contained in Sections
7.2(a) and (b) of the Credit Agreement and (y) Borrower’s senior unsecured debt
ratings as of the date hereof.

 

b. No Default or Event of Default exists under the Credit Agreement, except as
indicated on a separate page attached hereto, together with an explanation of
the action taken or proposed to be taken by the Borrower with respect thereto.

 

c. The quarterly/annual financial statements for the fiscal quarter/year ended
                     which accompany this certificate fairly present in all
material respects the financial condition of the Borrower and its Subsidiaries
and have been prepared in accordance with GAAP, subject to changes resulting
from normal year-end audit adjustments.

 



--------------------------------------------------------------------------------

WISCONSIN ENERGY CORPORATION By:        

[Chief Financial Officer/

Treasurer/Assistant Treasurer]

 

-2-



--------------------------------------------------------------------------------

 

Schedule 1 to

Exhibit 7.1(c) to

Credit Agreement

 

Total Funded Debt to Capitalization Ratio

 

1.      Total Funded Debt

        $                     

2.      Net Worth

        $                     

3.      Capitalization (Line 1 + Line 2)

        $                     

4.      Total Funded Debt to Capitalization Ratio (Line 1 / Line 3)

          ___:1.0

Maximum Permitted Total Funded Debt to Capitalization Ratio:

   .70:1.0       

 

Consolidated EBITDA to Consolidated Interest Expense Ratio

 

1. Consolidated EBITDA

        $                     

2. Consolidated Interest Expense

        $                     

3. Consolidated EBITDA to Consolidated Interest Expense Ratio (Line 1 / Line 2)

          ___:1.0

Minimum Permitted Ratio of Consolidated EBITDA to Consolidated Interest Expense:

   2.5:1.0       

Borrower’s Senior Unsecured Debt Ratings:

           

S&P                                          

           

Moody’s                                 

           

 



--------------------------------------------------------------------------------

 

Exhibit 11.3(b)

 

FORM OF ASSIGNMENT AGREEMENT

 

Reference is made to that certain First Amended and Restated Three Year Credit
Agreement, dated as of April 8, 2003, among Wisconsin Energy Corporation (the
“Borrower”), the agents party thereto, the Lenders party thereto and JPMorgan
Chase Bank, as Agent for the Lenders (as the same may be amended, modified,
extended or restated from time to time, the “Credit Agreement”). Capitalized
terms used herein shall have the meanings ascribed thereto in the Credit
Agreement.

 

1. The Assignor hereby sells and assigns to the Assignee, without recourse and
without representation and warranty except as expressly set forth herein, and
the Assignee hereby purchases and assumes from the Assignor, without recourse
and without representation and warranty except as expressly set forth herein,
the interests set forth below (the “Assigned Interest”) in the Assignor’s rights
and obligations under the Credit Agreement, including, without limitation, the
interests set forth below in the Commitment Percentage of the Assignor on the
Effective Date (as defined below) and the Loans owing to the Assignor in
connection with the Assigned Interest which are outstanding on the Effective
Date. The purchase of the Assigned Interest shall be at par (unless otherwise
agreed to by the Assignor and the Assignee) and periodic payments made with
respect to the Assigned Interest which (a) accrued prior to the Effective Date
shall be remitted to the Assignor and (b) accrue from and after the Effective
Date shall be remitted to the Assignee.

 

2. The Assignor (a) represents and warrants to the Assignee that it is the legal
and beneficial owner of the Assigned Interest and that the Assigned Interest has
not previously been transferred or encumbered and is free and clear of any
adverse claim created by the Assignor; (b) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Documents or any other instrument or document furnished pursuant
thereto; (c) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of the Borrower or the performance or
observance by the Borrower of any of its obligations under the Credit Documents
or any other instrument or document furnished pursuant thereto; and (d) attaches
the Note held by the Assignor and requests that the Agent exchange such Note for
a new Note payable to the order of the Assignee in an amount equal to the
Commitment assumed by the Assignee pursuant hereto and to the Assignor in an
amount equal to the Commitment retained by the Assignor, if any, as specified
herein.

 

3. The Assignee (a) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 7.1 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment; (b) agrees that it will, independently and without reliance upon the
Agent, the Assignor or any other Lender and based on

 



--------------------------------------------------------------------------------

such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (c) confirms that it is an Eligible Assignee; (d) appoints
and authorizes the Agent to take such action as agent on its behalf and to
exercise such powers and discretion under the Credit Agreement as are delegated
to the Agent by the terms thereof, together with such powers and discretion as
are reasonably incidental thereto; (e) agrees that it will perform in accordance
with their terms all of the obligations that by the terms of the Credit
Agreement are required to be performed by it as a Lender, and (f) attaches any
U.S. Internal Revenue Service or other forms required under Section 4.4.

 

4. Following the execution of this Assignment, it will be delivered to the
Agent, together with the transfer fee required pursuant to Section 11.3(b) of
the Credit Agreement, for acceptance and recording by the Agent. The effective
date for this Assignment (the “Effective Date”) shall be the date of acceptance
hereof by the Agent and the Borrower, as applicable, unless otherwise specified
herein.

 

5. Upon the consent of the Borrower and the Agent, as applicable, as of the
Effective Date, (a) the Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment, have the rights and obligations of a
Lender thereunder and (b) the Assignor shall, to the extent provided in this
Assignment, relinquish its rights and be released from its obligations under the
Credit Agreement.

 

6. This Assignment shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

7. This Assignment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

8. Terms of Assignment

 

(a) Legal Name of Assignor:

     __________

(b) Legal Name of Assignee:

     __________

(c) Effective Date of Assignment:

      

(d) Commitment Percentage Assigned:

                         %

(e) Total Revolving-A Loans outstanding as of Effective Date

   $                     

(f) Principal Amount of Revolving-A Loans assigned on Effective Date (the amount
set forth in (e) multiplied by the percentage set forth in (d))

   $                     

(g) Revolving-A Loan Commitment

   $                     

(h) Principal Amount of Revolving-A Loan Commitment assigned on Effective Date
(the amount set forth in (g) multiplied by the percentage set forth in (d))

   $                     

 

-2-



--------------------------------------------------------------------------------

The terms set forth above are hereby agreed to:                     , as
Assignor By:        

Name:

   

Title:

                    , as Assignee By:        

Name:

   

Title:

 

CONSENTED TO (if applicable): WISCONSIN ENERGY CORPORATION By:        

Name:

   

Title:

JPMORGAN CHASE BANK, as Agent By:        

Name:

   

Title:

 

-3-